 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDKellwoodCompany,OttenheimerDivisionandInternationalLadies'GarmentWorkers'Union,AFL-CIO.Cases26-CA-2313,26-CA-2641,26-CA-2721, and 26-CA-2952August 13, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn January 28, 1969, Trial Examiner Alba B.Martin issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentand the Charging Party filed exceptions to the TrialExaminer'sDecision and supporting briefs. TheGeneral Counsel filed cross-exceptions and a brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions,' and recommendations ofthe Trial Examiner' as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyordersthattheRespondent,KellwoodCompany,OttenheimerDivision, Little Rock, Arkansas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified:1.Delete subparagraphs (j) and (m) of paragraph1of the Trial Examiner's Recommended Order, andrelettersubparagraphs (k), (1), (n), and (o) ofparagraph 1 to read (j), (k), (1), and (m)'We agree with the Trial Examiner that the Respondent violated Sec8(a)(1) during its preelection campaign but, considering the other conductinvolved and the broad Order herein, we find it unnecessary to pass uponthe legality of its conduct in "denigrating"the Union or in sanctioning thecirculation of antiunion literature during working time.Nor do we need toconsider the Trial Examiner'sviews on backpay where unfair laborpractices are the sole cause of a strike'The Respondent'smotion to reopen record is denied as lackmg in meritrespectively.2.Addthe following as a new subparagraph (e) ofparagraph 2, and reletter the existing subparagraphs(e), (f), and(g), accordingly:"(e)Notify all unfair labor practice strikers,including those named in General Counsel'sExhibit171 and its two pages of attachments,if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended,after discharge from the Armed Forces."3.Delete the eighth and eleventh indentedparagraphs in the Appendix attached to the TrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBA B. MARTIN, Trial Examiner: With all partiesrepresented by counsel, this consolidated proceeding washeard before Trial Examiner Alba B. Martin, in LittleRock, Arkansas, between February 5 and February 23,1968,on complaints of the General Counsel of theNational Labor Relations Board and answer of KellwoodCompany,OttenheimerDivision,'hereincalledRespondent and the Company At my urgent request priorto the opening of the hearing, the parties were completelycooperativewith each other and with me during thehearing. This greatly shortened a potentially long hearingand yielded a compact, evidence-full record.'The General Counsel and the Union contended thatRespondent bargained in bad faith with the Union with nointentionofenteringintoafinalorbindingcollective-bargainingagreementwith the Union; thatRespondent unilaterally put wage increases into effect onOctober 25, 1966, and February 1, 1967; that Respondentrefused to furnish the Union with certain informationrequestedby the Union; that Respondent bargaineddirectly and individually with employees in the appropriateunit-all in violation of Section 8(a)(5) and (1) of the Act;'thatRespondent further violated Section 8(a)(5) byrefusing to recognize the Union after December 5, 1967;and that Respondent independently violated Section8(a)(1) by interrogations, threats, denegrating the Unionand advising employees of its futility, by enforcement of ano-solicitation rule against the Union while permitting thecirculationofantiunionliteratureand petitions oncompany time, and by exhibiting the movie "And WomanMust Weep" to employees.Respondentdeniedcommittinganyunfairlaborpracticesand contended that it was the Union, notRespondent, who bargained in bad faith.The General Counsel and the Union contended, andRespondent denied, that the strike from October 25, 1966,'Respondent's name appears as amended at the hearing.'TheUnionfiledall the charges, the original charges being filed asfollows- In Case 2313,on January28, 1966, in Case 2641,on December29, 1966, in Case 2721, on March 27, 1967; in Case 2952,on December 6,1967 The Union filed the firstamended chargein Case 2952on December11, 1967. TheRegional Director issued his second order consolidatingcases,amended consolidated complaint,and notice of hearing, onDecember22, 1967'The Act refersto the National Labor RelationsAct, as amended, 29U.S.C Sec.151,et seq.178 NLRB No. 8 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDKellwoodCompany,OttenheimerDivisionandInternationalLadies'GarmentWorkers'Union,AFL-CIOCases26-CA-2313,26-CA-2641,26-CA-2721, and 26-CA-2952August 13, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn January 28, 1969, Trial Examiner Alba BMartin issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecisionThereafter, theRespondentand the Charging Party filed exceptions to the TrialExaminer'sDecisionand supporting briefsTheGeneral Counsel filed cross-exceptions and a brief insupport thereofPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions,' and recommendations ofthe Trial Examiner' as modified hereinORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyorders that theRespondent,KellwoodCompany,OttenheimerDivision, Little Rock, Arkansas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified1Delete subparagraphs (1) and (m) of paragraphIof the Trial Examiner's Recommended Order, andrelettersubparagraphs (k), (1), (n), and (o) ofparagraph1toread0),(k),(1),and (m)We agree withthe Trial Examiner that theRespondent violated Sec8(a)(1) during its preelection campaign but considering the otherconductinvolved andthe broad Order herein,we find it unnecessaryto pass uponthe legality of its conductindenigratingthe Unionor in sanctioning thecirculation of antiunion literature during workingtimeNor dowe need toconsider the Trial Examiner'sviews onbackpay whereunfair laborpractices are the sole cause of a strike'The Respondent s motion toreopen recordis denied as lacking in meritrespectively2Add the following as a new subparagraph (e) ofparagraph 2, and reletter the existing subparagraphs(e), (f), and (g), accordingly"(e)Notify all unfair labor practice strikers,including those named in General Counsel's Exhibit171 and its two pages of attachments, if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces "3Deletetheeighthand eleventh indentedparagraphs in the Appendix attached to the TrialExaminer's Recommended OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBA B MARTIN, Trial ExaminerWith all partiesrepresented by counsel, this consolidated proceeding washeard before Trial Examiner Alba BMartin, in LittleRock, Arkansas, between February 5 and February 23,1968,on complaints of the General Counsel of theNational Labor Relations Board and answer of KellwoodCompany,OttenheimerDivision,'hereincalledRespondent and the Company At my urgent request priorto the opening of the hearing, the parties were completelycooperativewith each other and with me during thehearingThis greatly shortened a potentially long hearingand yielded a compact, evidence-full record 'The General Counsel and the Union contended thatRespondent bargained in bad faith with the Union with nointentionofenteringintoafinalorbindingcollective-bargainingagreementwith the Union, thatRespondent unilaterally put wage increases into effect onOctober 25, 1966, and February 1, 1967, that Respondentrefused to furnish the Union with certain informationrequestedby the Union, that Respondent bargaineddirectly and individually with employees in the appropriateunit-all in violation of Section 8(a)(5) and (1) of the Act,'thatRespondent further violated Section 8(a)(5) byrefusing to recognize the Union after December 5, 1967,and that Respondent independently violated Section8(a)(1) by interrogations, threats, denegrating the Unionand advising employees of its futility, by enforcement of ano-solicitation rule against the Union while permitting thecirculationofantiunion literatureand petitions orcompany time, and by exhibiting the movie "And WomarMust Weep" to employeesRespondentdeniedcommittinganyunfairlabopracticesand contended that it was the Union, noRespondent, who bargained in bad faithThe General Counsel and the Union contended, an(Respondent denied, that the strike from October 25, 196E'Respondent s name appears as amended at the hearing'The Union filed all the charges the original charges being filedfollows In Case 2313 on January 28, 1966 in Case 2641 on Decemb,29, 1966 in Case 2721, on March 27 1967 in Case 2952,on December1967 The Union filed the firstamendedcharge in Case 2952 on Decemb111967The Regional Director issued his second order consolidaticasesamended consolidated complaint,and notice of hearing, iDecember 22, 1967'The Act refers to the National Labor Relations Act as amendedU S C Sec 151et seq178 NLRBNo 8 KELLWOOD COMPANY, OTTENHEIMER21to November 22, 1967, was an unfair labor practice strike,that the strikers rather than the replacements are entitledto the jobs, and that Respondent violated Section 8(a)(3)by not reinstating the strikers and Section 8(a)(5) bydealing directly with the strikers concerning their return towork. The General Counsel, the Union, and Respondentfiled in late April 1968 excellent briefs which have beenduly considered. Copies of letters the opposing attorneyswrote each other shortly after the briefs were in are in theexhibit file as Trial Examiner's Exhibits 1 and 2.On August 7, 1968, the General Counsel filed a motionto amend the amended consolidated complaint to allegethat if the strike is found to be an economic strike thestrikerswere improperly reinstated under the Board'srecent decision inThe Laidlaw Corporation,171NLRBNo. 175. As I find below that the strike was an unfairlabor practice strike, the General Counsel's motion isdenied. The General Counsel's motion, the Union's letterwith reference thereto, and Respondent's memorandum inopposition have been placed in the exhibit file as G.C. 1ggg, 1 hhh, and I iii, respectively.Upon the entire record and my observation of thewitnesses, I hereby make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTKellwoodCompany (herein calledKellwood),aDelaware corporation with its principal office in St. Louis,Missouri,was formed in December 1961 out ofapproximately15independentcorporationshavingapproximately 36 plants. It sells the "major portion" ofits products to Sears Roebuck & Co.; in 1966 this portionwas 80 percent of its output.' In the corporateorganization each of the independent corporations becameadivisionofKellwoodCompany, and each formercorporation president became a division president.Kellwood Company's Ottenheimer Division, principallyinvolvedherein,manufactureswomen's apparel andconsists of three plants' and a distribution center in LittleRock,Arkansas,employingapproximately1,250employees; and a plant at Lonoke, Arkansas, about 25milesfrom Little Rock, which employs approximately 325employees.StanleyM. Guthunz is president of theOttenheimerDivision.He is also a vice president ofKellwood Company, a member of its board of directors,and a member of the executive committee of its board ofdirectors.He has held all of these positions since theinception of Kellwood Company. Prior to that, he hadbeen president of Ottenheimer Brothers ManufacturingCompany, Inc. for a number of years.Kellwood Company, Ottenheimer Division, referred toherein as Respondent, the Company, the OttenheimerDivision,andOttenheimer, during the year prior toDecember 22, 1967, purchased and received at its LittleRock plants, directly from points outside of Arkansas,products and materials valued in excess of $50,000; andduring the same period manufactured, sold, and shippedgoods and products valued in excess of $50,000 from itsLittleRock plants directly to points outside of Arkansas.Respondent admitted, and I find, that it is engaged incommerce within the meaningof Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalLadies'GarmentWorkers'Union,AFL-CIO,herein called the Unionand I.L.G.W.U., is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The Setting: Kellwood andOttenheimerPoliciesTowards Unions and for the Negotiations.The Union undertook to organize plants in at leastthreedivisionsof Kellwood in 1965 and early 1966. Itbegan organizingthe Ottenheimer Division's three plantsinLittleRock, the plants principally involved herein, inabout August 1965. It startedorganizingat the Lonokeplant of the Ottenheimer Division in February 1966,6 andin the Hawthorn Division in Missouri in late 1965.' Itstartedorganizingat the Alamo plant of the SouthernDivisioninApril 1966.8Respondent'swages arelow. Prior to February 1, 1967,the Federalminimum wagewas $1.25. On that date itbecame $1.40. On February 1, 1968, it became $1.60. Atthebeginningof the negotiations involved herein,Respondent'sminimumwage was the Federal minimumwageof $1.25. The Union's policy was to try to get atleast25centsabovetheFederalminimum forinexperiencedhelp, and at least 20 percent above contractminimum foroperators, pressers, cutters, and others inthe category of experienced help, many of whom were onpiecework. At a crucial point in the hearings herein theUnion'spresident,Louis Stulberg offered 10 cents abovethe Federalminimumfor a first raise. Stulberg crediblytestified that that was the "lowest point ... we have evertried tonegotiatewith any firm. We were that anxious toget an agreement."On January 26, 1966, 2 weeks after the Union won theelection atOttenheimer, PresidentWenzel of KellwoodreportedonKellwood'spolicy"regardingfuturenegotiationsand labor relations." At a meeting of theexecutive committee of Kellwood's board of directors,according to the minutes of the meeting, Mr. Wenzelreported that "the Company will endeavor to establishminimum benefitsstandards which are to apply to allDivisions."Long antedating and concurrent with this policy toendeavor to grant onlyminimum benefitsto employees,Kellwoodhadanothercompanywidepolicy,whichincludedRespondent Ottenheimer Division, to "use everylegalmeansavailable to us to combat organization" of itsemployees. These were the words of President Guthunzbefore me. Guthunzsaid thishad been Kellwood's policysince its inceptionin1961,andwas the policy ofRespondentOttenheimer.KellwoodPresidentWenzelconfirmed this policy in Case 170 NLRB No. 183, whenhe testified that it is Kellwood's policy to do whatever itcan to preventa unionfrom coming into any of its plants,but that the policy does not include violating the law.'this finding is based upon testimony of KellwoodCompany'semployeerelations director,William S.Keeline, in Case 26-CA-2560 (170 NLRBNo. 184) of which I took official notice.'The threeplants are in one large building.Theyare referred to hereinas the plant and the plants.'See 170 NLRBNo. 183.'See 166NLRB No. 20.'See 170 NLRB No. 184.'This testimony was included in testimony fromCase 170 NLRB No.183, ofwhich I took official notice at the hearing. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to the Union's victory in the Little Rock electiondescribed below, Respondent had successfully warded offallunions and kept all plants unorganized, despite theefforts ofseveral unionsto organize a number of themover a period of yearsThus far, Kellwood'santiunionpolicy has carried itover the brink from lawfulness to unlawfulness in three ofitsdivisions,includingtheLonoke plant of theOttenheimer Division 166 NLRB No 20, 170 NLRB No183, 170 NLRB No 184Neither the minutes of the executive committee ofKellwood's board of directors nor any direct testimony byRespondent herein undertook to explain why Kellwoodand Respondent decided to give employees only minimumbenefits standards, including minimum wages During thenegotiations,Respondent assured the Union that it wasnot claiminginability to grant more economically than itwas offering in its proposals It follows that Respondent'spolicy to grant only minimum benefits and wages toemployees was based upon something other than inabilityto pay The questionarises onthis record as to whether,inoffering littlemore than the minimum in thenegotiations,Respondent was just bargaining hard, orwhether it was carrying out its policy of trying to keep theUnion out of its Ottenheimer plants even though theUnion had won an election, and whether, as contended bytheGeneral Counsel and the Union, it was trying toprovoke a strike so that it could defeat the Union byreplacing its union employees with nonunion replacementsAfter careful consideration I agree with the latter view1Guthunz' speechesDuring the Union's organizational campaign, whichstarted on or about August 19, 1965, and continued untilthe election on January 12, 1966, President Guthunzspoke to his assembled employees on eight occasions OnAugust 27, September 2, November 29, December 15, 17,21,and23,and January 11Somewere shortannouncementsOthers were talks that lasted as long as15 minutes or moreInhisfirstannouncement on August 27, Guthunzannounced a wage increase of 7-1/2 cents per hour and anadditional paid holidayIn his first speech, on September 2, about 2 weeks afterthe beginning of the union campaign, Guthunz said, inpertinent partAs all of you know, a union is trying to get into theplantIwant you to know that we are taking astrong stand against the union I am convinced that theunion would be harmful to you and to our businessThe union has tried to get in here at least five differenttimes in past years, and the union has failed every time- just like it is going to fail this timeDuringthe past, there have been no strikes-no picket lines- no union trouble at Ottenheimer's because therehas been no union in the plantOur employees havenever lost an hour's work or a minute's sleep due to aunion strike - all that could change over night if you,let the union in' the plant*B The Union Becomes theBargaining AgentPursuant to a petition filed by the Union on October28, 1965 (26-RC-2533), the Board conducted an electionon January 12, 1966, which the Union won 666 to 564The minutes of a meeting of the Union's general executiveboard held in March 1966 referred to this as "a surprisevictory"against"a ruthlesslyanti-unionfirm "Theappropriate unit consists of all production, maintenanceand shipping employees at Respondent's Little Rock,Arkansas, operations, excluding office clerical employees,professionalemployees,engineeringdepartmentemployees,outletstoresemployees,guardsandsupervisors as defined in the Act On March 3, 1966, theUnion was certified as the exclusive representative of theemployees in this unitThis became the first unit ofKellwood Company's plants ever to be organized andrepresented by a UnionC Respondents Antiunion Campaign Its State ofMind Just Before It Entered NegotiationsThe Union's victory in the election was achieved despitea vigorous, hostile,many-faceted,massive,antiunioncampaign by Respondent 10 This campaign utilized,interaliaspeeches and letters by President Guthunz, talks bysupervisors,leaflets,posters,interrogations,threats,solicitations,messages as to the futility of selecting theUnion as bargaining agent, and the showing of the movie,"And Women Must Weep ""Thissubjectmatterwas thesubjectofa settlement in Case26 CA 2313 whichthe Regional Director set aside on the ground that ithad been breached and that unfair labor practices continuedThistestimony is considered a^ background evidence for whatever light it castsupon Respondents motive or object during the negotiations and otherpostsettlement activitiesCfLocal Lodge No 1424 IA M (Bryan MfgCo ) v N LR B 362 US 411,Northern CaliforniaDistCouncil ofeven if the union won an election here-theCompany still would not have to sign theunion'scontract and fulfill the promises the union made to youThere is nothing automatic about the signing of a unioncontractThe Company has the right to say NO to theunion's contract proposalsUnion pressure on this Company could lead to astrike and all the trouble that goes along with a strike*****You would be the loser in a strike You would notget your pay during a strikeAnd most importantof all-you could lose your job in a strike If the unioncalls you out on a strike over the things it has beenpromising, the Company is perfectly free under the lawtohire permanent replacements for youOnce thishappens, the Company is under no obligation to giveyou your job back-even after the strike is over I wantto repeat that, because it is so important If the unioncalls you out on an economic strike, the Company isfree to hire permanent replacements for you If you arereplaced during a strike, your job is lost*****When I became President of this Company 11 yearsago,we had about 600 employees and Tuf-Nut hadabout 600 employeesDuring the past 11 years,Tuf-Nut has operated with a unionWe have operatedwithout a unionDuring that 11 year period, theHodcarriers&CommonLaborers of AmericaAFL CIO(JosephsLandscaping Service)154 NLRB 1384 enfd 389 F 2d 721 (C A 9 1968)Shurienda Steaks Inc161NLRB 957959Cloverleaf Cold Storage Co160 NLRB 1484 1486SteveSash& Door Company vN L R B401F 2d 676 (C A 5) The use of this testimony does not violate Sec 10(b) ofthe ActN LR B v Ritchie Manufacturing Company354F 2d 90 (C A8December 1965)LocalLodgeNo 1424 I A M AFL-CIO vN L R B supraat 416 417 45 LRRM 3212 This testimony is set forthat this point so that readers will know the prologue before they read theplay KELLWOOD COMPANY, OTTENHEIMERnumber of jobs at Tuf-Nut has gone down, not up. Nowthey have only about 450 employees. During the same11year period, we have grown and expanded, and wenow have over one thousand seven hundred and fiftyemployees, here and at Lonoke.But please remember this- there will be no continuedjob securitywithout the continued success of ourbusiness. That success depends entirely upon whether ornot Sears continues to buy our products. We have beeninbusinessmany years without any serious laborproblem. Sears knows that-and they,like todo businesswith a Company that has no labor trouble. . . . If ourproduction were disrupted by a strike, Sears could loseconfidence in us. If that ever happens, none of us willenjoy the job security we have enjoyed in the past.[Emphasis omitted.]On November 29 President Guthunz talked to hisemployees for some 18 minutes. He said, in pertinent part:The union could cause plenty of trouble for everyone atOttenheimer's if it got in here. I am convinced that theunion would be harmful to our employees and harmfulto the Company. Let me give you the reasons why I feelthis and why we are taking a strong stand against theunion.First of all unions and strikes go together.Whereyou find one, you find the other. If we have a strike atthis plant, both our employees and the Company, willbe hurt. Everybody loses in a strike except the union...[Emphasis supplied.]rnrIf the union should win an election here we would berequired to meet with the union. . . to bargain withthe union. . . . to negotiate. But please listen to thiscarefullyeven if the union should win an election, westillwould not have to agree to their demands and westillwould not have to sign the contract the unionsubmitted to us. Even though we bargained with them,we still would have the right to say"No"to theirdemands. HOW could the union force us to agree to itsdemands? HOW could the union force us to sign itscontract? Theonlything they could do is call you outonstrikeandastrikewouldhurtyouandOttenheimer's. During a strike . . . you would run theriskof losing your job by being replaced with otherworkers.NNMMMLet me remind you that Ottenheimer's is a Divisionof Kellwood Company. Kellwood has 30 plants locatedallover the United States and there is not a union inany of those plants. Kellwood has 12,000 employeesandno union.Iwant to repeat that because it -is soimportant.There is no union in any Kellwood plantanywhere. . . . Unions have tried time after time to getin the plants of Kellwood, but the union has alwaysfailed.When Kellwood says they don't want the unioninany plant, they mean it, and I sincerely hope thatnone of you will take Kellwood's position on unionslightly.Please remember that Kellwood can say "NO" tothe union's demands even if the union should be votedin.Kellwood is not going to agree to sign any contractwhich is not to the best interests of our employees andthe Company. A union victory in the election and unionpressure on this plant could lead to a strike and all thetrouble for both you and the Company that would go23along with the strike.Guthunz then restated and expanded his position thatRespondent could lose Sears as a customer because ofunion trouble, and that, if Respondent lost Sears as acustomer, it would be "in deep trouble." He then quotedfigures as to the alleged number of plants in the garmentindustrywhich had closed in the past 3 years and thealleged number of garment employees who had lost theirjobs. Guthunz then related a story about another companyand its alleged plant closings because of labor trouble.Guthunz then made the point that the employees did nothave to pay union dues and fees in order to work at theplant.He said "[t]he union is nothing but a parasite. Theyknow we have a good plant here with a good group ofemployees. Like a leach, they want to hang on and takepartofyour earningswith their dues, fees, andassessments. I am against that."In an announcementto employees on December 15,Guthunz again referred to the large number of unionizedplants being closed down, and that "that is something youshould think about in connection with the union issue."Guthunz again stated that Respondent did not have toagree to any union demand. He ended his announcementas follows:One other thing-ask the union what happens toemployees when they vote for the union in an electionand then the company and the unionneverreach anagreement andnever signa contract.OnDecember17and21,Guthunzmadeannouncements as to the date for the election and urgedemployees to vote NO. On December 17, he concluded:We are sure that the union will be badly beaten in anelection and we hope that after this is accomplishedthey will leave you alone and we can continue buildingfor the future.He concluded his December 21 announcement asfollows:You have only 3 more weeks of thisunion mess andon January 12th you can put an end to all thedissension in the plants by votingNO.On December 23, 1965, Guthunz reviewed briefly therecent progress of the Company and stated that the futurewould be bright except for the fact that the employeesmight choose the Union; in which event, "our future couldbe changed by events over which I would have nocontrol."In his finaltalk to employees on January 11, 1966, theday before the election, Guthunz summed up his "feelingon the union issue." He said, "[y]ou know exactly wherewe stand. You know that we don't want the union in hereand you know the reasons why we feel so strongly aboutthe union. I speak to you from my heart when I tell you I;am firmly convinced that the union would be bad for vou-bad for thecompany-bad for all of us." He told of aplant in another town in Arkansas which had a contractwith the Union and under which contract the employeeshad fewer benefits than Respondent's employees hadwithout the Union. He again referred to Tuf-Nut which hesaidhasbeengoingdownhillwithaunionwhileRespondent has been making progress and improvingwages and benefits without a union. He concluded, "byyour landslide vote against the union they will know thatthey are not wanted or needed here at Ottenheimer's. Iknow you are with me. I know I have your loyal support,and from the bottom of your heart I thank you. GODBLESS YOU ALL." 24DECISIONS OF NATIONAL LABOR RELATIONS BOARD2Wenzel's speechNine days before the election, on January 3, 1966, thepresident of Kellwood Company, Fred W Wenzel, talkedto the Ottenheimer employeesHe referred to uniontrouble hanging over the plant He said,Ihave beena witnessto serious union trouble at othercompanies I have watchedunion strikesdestroy jobs Ihave watched union strikes cause orders to be cancelledIhave watched union strikes cause business to be lostforeverAs a result of union strikes, both companiesand their employees are hurt Everybody loses in astrike except the union The unionloses nothingbecausethe union has nothing at stakeHe said that Kellwood does not want the Union at any ofits30 plantsHe said, "there'sno unionin any of theKellwood plants Union, have tried time after time to getin the plants of Kellwood, but the union has alwaysfailed " He observed that Kellwood had never had a unionstrike, that the employee, have never had to worry aboutthe"dangersand risksanduncertaintiesofuniontrouble," and that this could change overnight if the uniongot in here He said,I cannot say how long a strike at Ottenheimer's mightlast-for a week, a month, a year, or longerBut I canguaranteethis-ifthe union gets in and there is a strike,Kellwood Company, all of Kellwood's facilities, and allof Kellwood's plants will stand behind Mr Guthunz andwill fully support him and Ottenheimer's during thestrikeLaterWenzel added "there is no need for you to run therisk of union strikes There is no reason for you to exposeyourself to the dangers of union trouble "3Talks byPlant Manager ShortUpon instructions from President Guthunz, the plantmanager of lT espondent's loungewearplant in Little Rock,who had some 230 employees under him, talked to about200 of them m his office in groups of 4 to 6 at a time Hegave the same talks, based upon notes, about 30 or 40times,beginning about November 3, 1966 Short crediblytestified that he adhered closely to his notes because heknew that to deviate would be an unfair labor practiceHis notesshowed that he elaborated on the theme thatran through Respondent's propagandaHe told theemployees that the Company did not have to sign theUnion's contract or any contract that was not to the bestinterestof the employees or the Company, that it is onething for the Union to make promises and another for theUnion to make good on them If the Union was voted in,he asked, and the Companydidnotagreeto sign theUnion's contract, how could the UnionmaketheCompany keep the promises the union organizers hadmade9 He said there would be only one thing the Unioncould do-strikeHe said theunion organizerswould notbe on strike, but only the employees, that the organizershad nothing to lose He said that employees could notcollect unemployment money while on strike, that theycould lose their jobs while on strike, that the Union wasinvesting$40,000 in this campaign and that if theCompany didnot agreeto sign the Union's contract theUnion would call a strike to try to make the Companysign upHe said that if the Company should lose its Searsbusiness, he, did not know if it would ever get backThese carefully contrived expressions carried over toemployees as they were obviously intended to carry Thustwo employees credibly testified that Short said theCompany would not sign a contract and would close theplant firstThis is what they understood Short to say andwhat on the whole record I find Respondent wished themto understand4Activities of lower supervisorsDuring the campaign, according to uncontradictedcredibletestimony,minorsupervisorsinterrogatedemployees concerning their union sympathy, tried topersuade an employee to remove a "vote yes" sign andwear a "voteno" sign,said that if you get the Union in,you might be fired In addition, several employees testifiedconcerning the passing of antiunion petitions down thework lines during working hours while supervisors were onthe lineOne supervisor wrote on a petition "I would if Icould" signthe antiunionpetitionAnother, Hendrickson,handed outantiunionleaflets to operators at work on thelineOne petition passing down a line said the employeesshould vote against the Union because it would beimpossible for 1,300 employees to find employmentelsewhereOne witness testified that 25 to 30 employeessigned anantiunionpetition while a supervisor was on thelineA witness credibly testified that Supervisor Turnerhad said President Guthunz had said he would not sign acontractand he meant it Another witness testifiedSupervisorBridgessaid the company lawyer said that toget the Union in the employees would have to strikePrior to the union campaign there was a no-solicitationrule posted on the company premises in one placeWhenduring the campaign Personnel Manager McClain learnedthere wasan antiunionpetition on the bulletin board, heremoved it immediately5Letters, sample ballots, posters, filmDuring the preelection period Respondent was alsodistributing letters to its employees carrying the samegeneral message that strikes and unions went together ashas been seen in the talks of Guthunz and Wenzel Forexample, in a letter to employees dated November 27,1965, Guthunz saidThere is noneedfor you to run the risk and dangers ofstrikes and troubleYou should not let the uniontalk you into gambling with your job by turning it overto the unionYou have too much at stakeOn December 4, 1965, after correcting a misstatement ofthe law in a union leaflet a few days before, Guthunzwrote the employeesAsk the unionHOWthey could make the Companyagree to their demands and sign their contractThere is only one true answer to that question-theunion would callYOUout onSTRIKEtoTRYto getthe things they promised to get for you If the lawmade the Company sign a union contract, why do youthink there are thousands of union strikes every year?If the union pulls you out on strike(3)YOU COULD LOSE YOUR JOB'Under thelaw the Company canpermanentlyreplace economicstrikerswith new workers Once a striker has beenreplaced,herjob is gone'On December 11, 1965, Guthunz wrote the employees aletter about job securityAmong other things he asked"How much security would you have if the union won anelection and then called you out on strike? How muchsecuritywould you have if the union closed this plant KELLWOOD COMPANY, OTTENHEIMERdown with a strike?"On December24, 1965,Guthunz wrote the employees alettertalkingaboutunionfees,dues,assessments,contributions,fines,and penalties and said that the reasontheUnion is trying so hard to get into Ottenheimer's isbecause the Union is after your money.On January 3, 1966,Guthunz wrote the employees:"You already know you could lose your job in a unionstrike by being replaced with another worker.Can youafford to run the risks and dangers of a union strike?" Hethen asked employees to consider who was going to paythe rent,the groceries,pay the other bills, and where anemployee could find another job, if he loses his job in astrike.On January 7, 5 days before the election,under asampleballotmarked"NO" Guthunz wrote theemployees,"You can sayNOto union strikes,picketlines,loss of work,dues,fees,and union trouble by votingNOin the election."During the campaign,Respondent alsomailed toemployees a leaflet contrasting what the Company haddone and the Union had not done for the employees in thepast,and as to the future wrote this:Ottenheimer Bros.will guaranteethis:I,S.M. Guthunz,president of Ottenheimer Bros., Mfg., Co.,do herebyguarantee that if you donothave a union in our plant,you willnotlose your job on account of a strike. [Thiswas followed by the purported signature of Guthunz.]Opposite the above was the following:Will the Union guaranteethis:?Mr.Guthunz has signeda guarantee that you will not lose your job on accountof a strike if there is no union here.Now ask theorganizers if they will sign the statement below:Ihereby guarantee that if the Union wins the electionno employee in the plant will lose her job because of astrike.Following this is a line for a signature and under that thestatement:If any union representative,or anyone for the Union,signs this guarantee-ask himHOW the Unionis goingtomake the Company do anything if it doesn't intendto pull a strike.During the campaign Respondent also issued toemployees and posted in the plant multicolor posters,some as large as 4 feet by 3 feet,carrying out the themethat unions and strikes go together,and tellingof othercompanies who said "NO" to the demands of otherunions,strikes ensued,the plants closed down,and theemployees were out of jobs.One poster purported to listthe strikes called by the Union.During the campaign,Respondent showed the film"And Women Must Weep"to the employees on companytime.This was the same film,the showing of which theday before an election the Board has found to be "in thenature of misrepresentation which exceeded the bounds ofpermissible campaign propaganda and an interference withtheelectionthefollowingday." InPlochman andHarrison-Cherry Lane Foods,Inc.,140 NLRB 130, theBoard set the election aside.Here,as there, Respondentintroduced the film with the statement,contrary to theBoard'sfinding,that it was a "true"portrayal of whathappened to people in an actual strike situation. In itsintroduction Respondent continued its theme that unionsand strikes go together.The Board has held the showingof this film to be a violation of Section 8(a)(l) of the Act..Southwire Company,164NLRB No. 135;159NLRB394.6.Conclusion25The conclusion is inescapable from the above thatRespondent,inallof this, was seeking to show theemployees the utter futility of their joining,supporting,and voting for the Union;was seeking to convince theemployees that Respondent did not want the Union andhad no intent to sign a contract with the Union;that theRespondent would not agree to the Union's demands andthat a strike was inevitable;and that an inevitable resultof such strike would be the loss of their jobs by theemployees.Throughout this propaganda runs the themethat the Company does not have to reach agreement withtheUnion,that it has the right to say"NO" to uniondemands,that theonlything the Union could do would beto call a strike.I conclude that this was the state of mind,and the intention,withwhich Respondent entered thebargaining negotiations.Of particular note is that during the preelectioncampaign,insofar as the record showed,therewas noserious talk among employees or union organizers ofstriking the plant.In fact,referring to this period of timePresident Guthunz told employees on November 29, 1967;"the Union told our employees there would be no strike,no trouble,and that there was nothing for them to worryabout."Thus Respondent's propaganda was not in answerto any real threat of a strike,but was designed to frightenthe employees away from the Union and to defeat theUnion at the election.The Board,with court approval,has held such company activity to be in violation ofSection 8(a)(1)of the Act.Hoffman-Taff,Inc.,135NLRB 1319, 1321;Orkin Exterminating Company ofFlorida,Inc.,152 NLRB 83, enfd.379 F.2d 972(C.A. 5).D. Respondent's State of Mind After theNegotiationsAfter some 30 bargaining sessions,a 13-month strike,and the replacement of all, or most,of the strikers,PresidentGuthunz again spoke to the Little Rockemployees.On November 29, 1967,Guthunz gave thefollowing talk to the Little Rock employees.The followingday Plant Manager McKibben read the same talk to theLonoke employees,stating that Guthunz had given thetalk the day before to the Little Rock employees:The purpose of this meeting is to bring youup-to-date on the status of the union activity and theunion strike here at Ottenheimer's.Most of you werenot here when the union activity first began,so I willstart at the beginning and trace the events that haveoccurred.The union organizers first showed up around hereback in 1965.They began to contact our employees,callon them at their homes,and pass out unionpropaganda at the plant. They made all kinds of bigpromises.They promised to get the employees bigraises,more benefits,and better working conditions.They went on and on about what they could do for theemployees.The sky was the limit and there was no endto the union's salestalk.Unfortunately,a number of our employees listenedto the union'spromises and became involved with theunion.A number of them signed union cards. Theunion told our employees there would be no strike, notrouble,and that there was nothing for them to worryabout.On January 12, 1966,the National Labor RelationsBoard conducted an election here at the plant and the 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion won a close election among our employees Afterthe election the company and the union began to meetand bargain on the terms of a contract There wasmeeting after meeting between the company and theunion but no agreement was ever reached on the termsof a contract The union for reasons of its ownapparently didn't want to agreeOn October 25th,1966, it called the employees out on strike The unioncontinued to make big promises The union told thestrikers not to worry, that the union would win thestrike, and that the strike would not last longThe strike began and the company continued tooperate the plant during the strike by hiring newemployees to replace the strikersMany of you came towork during that timeIdon't have to tell you that the strike lasted over ayear and that it was finally called off by the union OnNovember 21, 1967, the union called off the strike andgave up There was violence and plenty of troubleduring the strike, as you know, and no contract hasever been signedYou are aware that the union has asked us toreinstate strikers Several of you have asked us how thiswill effect you- and, if we have to rehire them You areentitled to an explanationThose of you who are doingyour jobs have nothing to worry about, you won't bereplaced by anyone Our company lawyers will requireus to rehire some of the strikers The company couldexpose itself to large financial losses if it refused torehire the strikersWe simply could not afford to takethat riskIwant you to understand that the strikers who willbe rehired will not enjoy any special privileges orbenefitsThey will be required to do their jobs andfollow the rules just like everyone elseWe ask that you give us your cooperation and thatthere be no trouble in the plant I know that some of usdon't like this but there is nothing we could do about itLet us hope this union issue has come to an endLet's continue to work together to make this a goodplant with a good future Thank youOn December 5, 1967, Respondent wrote the Unionthat it no longer recognized the Union On December 22,1967, just before making awards to employees for 20years' continuous service with the Company, PresidentGuthunz told the employeesThis is the time of year when one looks back on thepast year also, likes to anticipate what the year aheadlooks likeWhen I talked to you last Christmas there were 876totalemployeesIwould like to read you twoparagraphs from that talk and I quote,"I think you know we are not going to knuckle downto such tacticsWe are absolutely determined Over thepast 14 years, with the help of many people, I built thisoperation from 500 to 1,350 employees"I plan to build it back to where it was before thestrike,but it is not going to take 14 yearsWe aregoing to do it in 4 or 5 months "In looking over the number of people here today, Ican only say we did what we set out to do-we did whatwe promised todo-which is more that I can say foranother groupSome of you have asked in the past few days whatthe status of the union situation is7 All I can tell you isthat the union has given up the strike and it is overThe union has filed a number of charges against thecompanyWe don't know when these charges are goingtobe tried and our lawyers tell us that it will beprobably two or three years before we get any finalcourt decisionWe don't feel any of the charges canstand up and they represent the union's last gasp I amsorry I cannot tell you any more than that but it looksas though it will be a long time before we getthis unionmessfinally and completely behind usIdo know, however, we have gained an awful lot inthe long year just past-thanks to so many of youNow the strike is over andwe havewritten the unionthat they no longer represent the majority of ouremployeesFrom here on our progress can onlycontinue to go forwardThe year ahead looks like a bright one for us-wefeelbusiness will be good and that we can all lookforward to plenty of workWe expect to complete ourengineering program in all plants in Little Rock duringtheyear and feel that this will benefit everyone[Emphasis supplied ]E Applicable PrinciplesWhat is meant by good faith bargaining has been thesubjectofaconsiderablebody of decisional law ""[G]oodfaithbargaining means more than `going throughthemotions of negotiating''the essential thing israther the serious intent to adjust differences and to reachan acceptable common ground""' As the Act explicitlystates, fulfillment of the obligation to bargain does notcompel an employer to agree to a proposal or to aconcession"On the other hand while the employer isassured these valuable rights,he may not use them as acloak In approaching it from this vantage, one mustrecognizethat bad faithisprohibited though donewith sophistication and finesseConsequently,to sit at abargaining table, or to sit almost forever, or to makeconcessions here and there, could be the very means bywhich to conceal a purposeful strategy to make bargainingfutileor failHence,we have said in more colorfullanguage it takes more than`surfacebargaining'or`shadow boxing to a draw'or `giving the Union arun-a-round while purporting to meet withthe Union forpurposes of collective bargaining..." Whetheror not anemployer's bargaining conduct reveals such a strategy is aquestion to be determined from an assessment of thetotality of his conduct 14"The duty ofmanagement to bargain in good faith isessentially a corollaryof its dutyto recognize the unionPerformanceof thatduty therefore also contemplates fullacceptance by management of the representative status ofthe union,not as a bare adviser, but as a joint participantintheestablishmentofwages,hours,andworkingconditions"General Electric Company150 NLRB 192,268"See e gNL R B v American National InsuranceCo343 U S 395N L R B v Truitt Mfg Co351 U S 149N LR B v WoosterDivisionof BorgWarnerCorp356 U S 342N L R B vInsurance AgentsInternationalUnionAFL-CIO361 U S 477N L R BvBenne Katzetc d/b/a Williamsburg SteelProducts Co369 U S 736"General ElectricCompany150 NLRB 192 194 quotingN L R B vTruittMfg Co351U 5 149 155 (Frankfurter J) and First AnnualReport of the National Labor Relations Board p 85 See alsoCallBurnup andSims Inc159 NLRB 1661"N L R BvHerman Sausage CompanyInc275 F 2d 229 232 (C A5)"N L R BvHerman Sausage Co Inc supraN L R B v TexasCoca-ColaBottlingCo365 F 2d 321 (C A 5) KELLWOOD COMPANY, OTTENHEIMERThe purpose of imposing legal duties upon employers tomeet and bargain with the representatives of employees isto create a structure of industrial self-government for aparticularplant arrived at by consensual agreementbetweenmanagementandemployeeswithintheframework of the statute. By guaranteeing employeeparticipation in decisions relating to wages, hours, termsandconditionsofemployment,Congressmade adetermination that this would create an environmentconducive to industrial harmony and eliminate costlyindustrial strifewhich interrupts commerce.FibreboardPaper Products Corporation v. N.L.R.B.,322 F.2d 411(D.C. Cir. 1963).The issue here is whether Respondent discharged itsobligation in the manner and spirit commanded by thelaw,orwhether it did so in the manner and spiritcondemned in such cases asN.L.R.B. v.WhittierMillsCompany,et al.,111F.2d 474, 478 (C.A.5);StonewallCottonMills, Inc. v. N.L.R.B.,129 F.2d 629, 631 (C.A.5),cert.denied 317 U.S. 667;N.L.R.B. v. AthensManufacturing Company,161 F.2d 8 (C.A.5);N.L.R.B.v.Herman Sausage Company, Inc.,275 F.2d 229 (C.A.5).F.The Negotiations1.The early meetingsSome 30 meetings took place between representatives ofRespondent and representatives of the Union, from March23, 1966, to July 21, 1967. The parties met at reasonabletimes and places and negotiated. Each side made manyproposals and counterproposals, orally and in writing.Respondent'sprincipalnegotiatorswerePresidentGuthunz, its negotiating attorney Frederick A. Kullman,andKellwoodCompany's employee relations directorWilliam S.Keeline.The Union'sprincipal negotiatorswere its vice president and regional director for its St.Louis region, Frederick E. Siems, and its negotiatingattorney, James E. Youngdahl. They, with others, wereaccompanied at "formal" bargaining sessions by anemployees' negotiating committee" of up to about 20employees from the Little Rock plant. All the sessionswere held in Little Rock, Arkansas, except for two in St.Louis (Clayton),Missouri and one inNew York City,New York. The St. Louis meeting on September 22, 1966,and the New York meeting on September 29, 1966, werearranged in order to bring the top officers of thecontendingforcestogether,KellwoodCompany'spresident,FredW. Wenzel, and the Union's president,Louis Stulberg.The "formal"bargaining sessions occurred in 1966, onMarch 23; April 4, 5, 12, 13, 21, 22; May 3, 4, 16, 17, 31;June 1, 6, 7, 20, 21, 29; July 19; and October 24. Amediator was present on October 24. The strike beganOctober 25. During the strike meetings were held withmediators on January 24, 1967, and July 21, 1967. OnDecember 5, 1967, Respondent notified the Union bytelegram that it no longer recognized the Union as thecollective-bargaining agent of the employees.In addition to the formal negotiating sessions, therewere several "informal" meetings of company and unionrepresentativesintheabsenceoftheemployees'committee. These occurred on June 25 and 28, July 18,August 29, September 22 and 29, and October 6 and 10."This committee is sometimes referred to herein as the employeescommittee.It is the only employees'committee involved herein.27On September 22 in St. Louis and on September 29 inNew York, the Union had brought along from LittleRock some members of the employees' committee to beavailable to sit in at the negotiations, if at any time itappeared there was possibility of consummating anagreement. The employees' committee was never called in.At the early meetings in March, April, May, and June1966, proposals were exchanged, explained, and discussedby bothsides."Itwas brought out that the plantminimum wagewas $1.25 an hour (the then Federalminimum),and that the base rate for piece rate workerswas 27-1/2 cents an hour higher. At two meetings inApril, the Union made a wage proposal which included aminimum wageof 25 cents above the legal minimum. Atabout this time the parties expressed their expectation thatCongress would increase the minimum wage and that thenew amountwould be $1.40 per hour.At thesuggestionof Respondent's skilled negotiator,Mr.Kullman, at Kullman's first appearance at thesessionson April 12, the parties discussed noneconomicsubjects; they did so almost to the point of exhaustionprior to getting into the economicissueswhich both sidesknew were the crucialones.Kullman said Respondentwanted to get the noneconomicissuesout of the way firstand that Respondent would not bargain piecemeal. Thereweremany proposals and counterproposals on manypoints, some of them small points but not necessarilyunimportant to the proponents. This was the period thatlaid the ground work for a judgment that Union PresidentStulberg announced later to the Union's general executiveboard. Stulberg referred to "protracted, futile talks with afirm that seemed intent on negotiating the Union todeath."There was evidence that the Company, also,thought the negotiations were dragging. Siems was tryingtobreak through the Kullman "lawyer's talk" andthinking and get to the operating men, such as Guthunz,with whom Siems thought he could conclude a contract.Kullman rubbed Siems the wrong way with his emphasison wordy specificity and his constant efforts to anticipateeveryquestion that could possibly arise under theproposedclausesand to answer them in advance. Siemswas trying to get across the idea that in order for theUnion and the Company to be able to work together adegree of trust would have to develop,somesolutionswould have to be left for later solution by their joint goodsense,and every little possibility could not be anticipatedand solved in advance in written words. Although Siemsnever in words asked that Kullman be removed fromRespondent'sbargainingteam, Keeline volunteered thatRespondentwas goingto keep Kullman.At the meetings from March through June, the partiesadjustedmany positions.Many of the adjustments"Concerning what happened during the negotiation sessions, I haverelied in large part upon Youngdahl's testimony.Youngdahl appeared tome to be a truthful witness doing his best to relate the events of a longseries of bargaining meetings. He was assisted by his contemporaneousnotes. To a lesser extent I have relied on Keeline's testimony and notes.Sometimes the detail in his testimony suggested that Keeline'smemory oralleged memory was almost too good to be real and true. As is seen below,Keeline's testimony concerning the July 19,1966, meeting cast a I shadowupon his credibility. To a limited extent I have relied on Guthunz'testimony.Guthunz was strongly biased against the Union and this clearlycolored his memory and his testimony.He had no contemporaneous notesto assist him. He was at times self-contradictory. On some matters I haverelied upon Personnel Manager McClain'swriteup of the sessions basedupon his contemporaneous notes. In general, I have resolved conflicts inthe testimony on the basisofmyobservation of the demeanor andcredibility of the witnesses and what upon the record as a whole appearedto me to be the inherent probabilities in the situation. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred on June 28 and 29 They reached tentativemeeting of the minds concerning the wording of a numberof articles, including the preamble and articles concerningmutual obligations, recognition, discharges and discipline,assignments and distribution of work, chairman-shopcommittee, jury duty, reporting, waiting and machinedowntime pay, layoff and rehire, access to shop, fireprevention, termination of rights, management functionsand rights, additional provisions, conformity to law-savings clauseThese relatedmainly to noneconomicmattersWhether the tentative agreements were to becomefinal depended on whether a meeting of the minds on allsubjects was ever achievedAt the conclusion of this first 4 months of bargaining,there remained on the bargaining table a number ofsubjects on which the parties had not reached tentativemeeting of the minds There had been discussion on all ormost of these subjects These included a no-discriminationclause, trial (probationary) period, checkoff, hours andovertime,wages, assignment to other work, holidays,benefit funds, escalator or cost of living adjustments,change in legalminimums, vacations, no strike-nolockout,grievanceprocedureincludingarbitration,waiversThe evidence is in dispute as to whether by the end ofJune a number of subjects had been disposed of bytentativeagreementorwithdrawalby the UnionRespondent contended, the General Counsel and Uniondisagreeing,thatproposed clauses on the followingsubjects had been withdrawn subcontracting, layoff andrehire, related firms,crossing picket lineunion labor,employer entity, subsidiary or affiliated firms, struckwork, agency, nonpayments Of these, only the picket lineclause needs further considerationAt the conclusion of the June 29 bargaining meeting,the parties adjourned until July 18As to the Union'spicket lineclause, it was one of anumber of clauses that Youngdahl told Kullman in NewOrleans on June 25 that the Union wouldprobablywithdraw, although he told Kullman that the Unionwouldwithdraw a number of other clauses The picket lineclause was one of many clauses discussed and adjusted onJune 28 and 29, and the Union certainly indicated that itwould probably withdraw it if a contract was reachedYoungdahl did not include the picket line clause in a listof 17 "issues remaining" after the June 29 meeting At theSeptember 22 and 29 meetings, Union President Stulbergplaced importance upon this clause, as is seen below, andthe testimony of Youngdahl proves that Stulberg wassurprisedwhenKullman told him the Union hadwithdrawn it Stulberg turned to Stems and asked if thatwas so, Siems relayed the question to Youngdahl andYoungdahl's remembrance was that it had not beenwithdrawn In summarizing the negotiations to a mediatoron November 16, Guthunz related that Siems had said thepicket line clause was not important,not that Stems hadwithdrawn itaccording to Keeline's notesAlthoughGuthunz was not present on June 29, he kept close tab onthenegotiationsandwouldhaveknownwhetherRespondent considered the picket line clause withdrawnKeeline testified that on June 29 Stems withdrew thepicket line clause, that he so recorded on his notes of thatmeeting (which notes reflect such an entry) and that hesaw Kullman make a note to that effect on a list ofclausesNeither Kullman nor Siems were called to testifyby their respective parties, although Kullman was in thehearing room during the entire hearing and Siems was inand out of the hearing room during the hearingKeeline's credibility is under serious question because ofhis testimony about the July 19 meeting, which othertestimony showed he did not attend Youngdahl namedthoseat thismeeting and did not include KeelineYoungdahl's contemporaneous notes of the meeting donot list Keeline as present The notes of Respondent'spersonnel manager, McClain, were written up 3 days afterthe meeting from notes made at the meeting, and do notshow Keeline present Keelme kept notes at the meetingshe attended, which are in the record, and the record hasno notes of Keeline's for this meeting Under all thecircumstances, I find that Keelme did not attend the July19meeting and that his testimony about this meeting wasbased upon something other than his recollection Underthese circumstances, Keeline was less than a fully crediblewitness and I do not credit his testimony that Stemswithdrew the picket line clause on June 29Upon the preponderance of the evidence, I concludethat the most in Respondent's favor that can be concludedisthat prior to President Stulberg's entrance into thenegotiations, the Union did not give the importance oremphasis to the picket line clause that Stulberg gave to it,and that when Stulberg raised it on September 22, he wasunaware that Stems had downplayed it2Respondent's first economic offer followed byunfair labor practicesRespondent presented its first economic package ofproposals to the Union at informal meetings on June 25and 28 This package included Respondent's first wageproposal, consisting of a 5-cent raise above the minimumwage to $1 30 on the effective date of the proposedcontract, a 10-cent raise to $1 40 on July 1, 1967, a 5-centraise to $1 45 on July 1, 1968, and a 15-cent raise to $1 65on February 1, 1969 Respondent's proposal was, further,that if the Federal minimum wage was changed byCongress, Respondent's proposals were in addition to, oron top of, the new minimum wage The base rate forpieceworkers was to be increased by the same amountsand the differential between hourly rates and piece ratesheld at the current 27-1/2 centsOn July 18 began a change in the Union's attitudetowardsRespondent's bargaining practices, which wasoccasioned by Respondent's actions away from and at thebargaining tableThe record sustains the conclusion thatbefore and after this date the Union wished to believe thatRespondentwas bargaining in good faith, but thatbeginning on this date the Union strongly suspected that itwas notOn July 18 Respondent announced to its Lonokeemployees that it was giving them a 10-cent wage increaseeffectiveAugust 1, and minutes later, but not before,Respondent offered the same increase to the Union in thenegotiations at Little Rock In making the offer to theUnion, Respondent told the Union that Kellwood wasputting the 10-cent increase into effect at all its otherplants (more than 30) on August 1 This was an informalmeetingwithKullmanandGuthunzrepresentingRespondent and Youngdahl and Siems representing theUnionAs has been seen above, the Lonoke plant is a part ofthe Ottenheimer Division under Guthunz and is about 25miles from Little Rock In announcing this wage increaseto the Lonoke employees on July 18, Plant ManagerMcKibben of the Lonoke plant read a speech written byGuthunz on July 18 After writing it, Guthunz cleared itwith a lawyer in Kullman's law office The speech read as KELLWOOD COMPANY, OTTENHEIMER29followsMr Guthunz has just returned from a DivisionPresidents Conference of all Kellwood plants and as aresult of action taken at that meeting, I am pleased toannounce that effective August 1, 1966, wages will beincreased 10 cents per hour to all time workers and allincentive rates will be increased by 10 cents per hourIn addition, the guaranteed minimum rate of pay willbe increased 10 cents to $1 35 per hour for allemployees with 90 days service with the companyThe increasesare in linewithKellwood policy tocontinue a progressive program of providing wages andbenefits to the best of its ability This increase wasmade possible by you and your company workingtogether to make this plant a successYou did not have to pay one cent in union dues toget this increase It was not necessary for you to call onany union outsiders to speak in your behalf in order toget this raiseOur company has always followed the policy ofimproving wages and working conditions whenever itwas able to do so and it will continue to follow thatpolicy in the future No union can force us to do morethan that This increase should be proof that a union isnot needed by a company like ours that treats itsemployees fairly and rewards them for their good workIn closing, let me say this, and I hope you willalways remember-you will always receive the sameratesof pay, the same benefits and the same fairtreatment as the Ottenheimer employees in Little Rock,and you will receive the same rates of pay, the samebenefits and the same fair treatment as those employeeswithout having to pay union dues or union feesAgain, let me say that it is with a great deal ofpleasure that I announce today, this wage increaseAlthough Guthunz had written this speech and waspresent with Kullman at the July 18 meeting with unionrepresentatives in LittleRock, which began at 4 p in ,neither of them initiallymentioned the Lonoke wageincrease or its impending announcement Kullman madeRespondent's 10-cent wage offer some 20 minutes afterthe session was under way w'th other topics, and statedthat Kellwood was going to put a 10-cent raise into effectm all other plants effective August 1 Kullman stated thatthis decision had been made at a meeting of Kellwoouofficials inCaliforniaWithinminutes thereafter andbefore the union representatives had expressed any ormuch reaction to the offer, the union representatives,Youngdahl and Siems, received a phone call from a unionofficialtellingthem aboutMcKibben's speech andRespondent's announcement of the raise to go into effectatLonoke on August 1, 1966 Upon these facts, Iconclude that Respondent announced the raise at Lonoke,minutes before offering it to the Union at Little RockSiems returned from the telephone call and toldGuthunz and Kullman in strong language that he thoughtRespondent was bargaining in extremely bad faith to givea wage increase to other plants and then offer it to theUnion in negotiationsKullman replied that Respondentwas not giving the fringe benefits at the other plants whichitwas offering in the negotiations and so it was not thesame offerSiems challenged thisSiems said thatRespondent's wage offer was unsatisfactory to the Unionbecause of the way it was announced in other Kellwoodplants first, and also because Respondent was not offeringanymore than would be required by the impendingchange in the Federal minimum wage law Siems, showinganger,expressed himself strongly and repeatedly to theeffect that in the handling of this wage increase and offer,Respondent was bargaining in bad faith with the UnionFor the first time, a bargaining session ended on this veryunfriendly noteThe company decision to grant a companywide"10-cent increase on August 1 and announce it July 18 hadbeenmade at a Los Angeles meeting of the divisionpresidents and PresidentWenzel on about July 11, 1966The Board has recently held that the granting of this wageincreasewasmotivatedinpartbyantiunionconsiderations," and that the promising, announcing, andgranting of it at Lonoke and the granting of it at theAlamo plant of Kellwood's Southern Division, were inviolation of Section 8(a)(1) of the Act "The division presidents and PresidentWenzel inCalifornia were fully aware of the pending Little Rocknegotiationsandwerebriefedconcerning them byKellwood Company's employee relations director, KeelmeIn Case 170 NLRB No 184, Keelme testified that thedivision presidents discussed the prevailing organizationaleffortsof the Union In Case 170 NLRB No 183,PresidentWenzel testified" that some time during theseveral-day period of the meetings in Los Angeles,` hehad a discussion with Guthunz and Keeline, during whichthey decided to make the 10-cent offer to the Union in theLittleRock negotiations on July 18At that time theywere aware that the next Little Rock negotiations betweenthe Company and the Union had been scheduled for July18Wenzel testified that July 18 was chosen because thatwas the first date all the division presidents would be backin their respective localities and Respondent wanted tomake the announcement countrywide at the same timeHe and Guthunz stated that one of the reasons forgranting the raise was to demonstrate to the employeesthat they could get a raise or benefits without a union Inthat case,Wenzel testified that the primary reason for theincrease was to attract better help, that they were havingtrouble attracting qualified help, Guthunz testified beforeme that this was one of the reasons Neither said anythingabout the raise being pursuant to "a progressive programof providing wages and benefits to the best of its ability"whichGuthunz wrote for McKibben to read to theLonoke employees Guthunz testified that, "I would thinkthat if you grant wage increases to your employees, it isevidence thatthe employees do not need a union inmy opinion " Significantly, theGuthunz-McKibbenannouncementdidnottelltheemployeesthatRespondent'spolicywas to endeavor to establish"minimum employee benefit standards "Guthunz testified before me that he did not considergivingtheUnion notice prior to July 18 of thecompanywide wage increase Respondent was going toannounce that day, effective August 1No reason appears why Respondent could not haveoffered the raise to the Union on July 18 and thereafter,"Two plants were excluded because they were being reengineered"Of significance is the italicized phra,e used in the minutes of aKellwood board of directors meetings of July 26 1966 The pertinentsentences read asfollow,Mr Wenzel reported on the Division Presidents Conference held in LosAngeles on July 11 12 and 13 1966 Mr Wenzel reported on thegranting of a wage increase of 10 cents per hour to hourly paidemployees exclusiveof those represented by the I L G W UeffectiveAugust 1,1966 [Emphasis supplied 1"170 NLRB No 183 and 170 NLRB No 184"See fn9 supra"Guthunz testified before me that this discu,sion occurred after thedivision presidentsmeetings had been concluded 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDsay on July 19, announced it to employees companywide,thereby giving the Union an opportunity to bargainconcerning it for the Little Rock employees beforeannouncing it companywide Under all the circumstances,itmust be concluded that one of the reasons Respondenttimed the announcement for July 18 instead of, say July19,was to maximize its adverse effect upon the Union'sbargaining power and bargaining position in the LittleRock negotiationsRespondent's alleged primary reason for making theraise was to attract better help Assuming the truth of thatstatement, itwould appear that the sooner the raisebecame effective, the sooner it would attract better helpNo reason was offered for the 2-week delay between theannouncement on July 18 and the effective date August 1Under all the circumstances in this record, it must beconcluded that at least one of the reasons for the delaywas to maximize the adverse effect upon the Union'sbargaining power and bargaining position in the LittleRock negotiationsThus, the delay allowed a 2-weekperiod of time for Little Rock employees to contemplatethe futility of their situation, to withdraw from the Union,and to pressure the Union to accept Respondent's offer,even though the Company and the Union were far fromconsummation of a contractThat the Little Rockemployees would promptly hear of the announcement tothe Lonoke employees, and that Respondent intended theyshould, is not open to question, since the same Union andthe same union leadership was concurrently bargaining fortheLittleRock employees and trying to organize theLonoke employees and since both groups of employeeswere in the same corporate division under Guthunz In therepresentation case,Respondent had tried to get theLonoke employees included in the same unit as the LittleRock employees Indeed, at a negotiation session on July19, if not before, the Little Rock employee negotiatingcommittee learned about Respondent'sfait accompliatLonokeandheardStemscomplain in anger toRespondent's representatives about their bad faith andtheir effort to undercut the Union's bargaining status byoffering theUnion the wage increase it had alreadyannounced at Lonoke and other plants zzRespondent could have simply told the Lonokeemployees it was giving them the raise, without anyreference to the Union or the Little Rock employeesInstead,Guthunz went out of his way to tell the Lonokeemployees, contrary to the admitted fact, that the Unionhad nothing to do with their getting this raiseAndinstead,Guthunz emphasized that the employees did notneed a union, did not need to pay union dues and fees,and would get the same rates of pay and benefits theLittleRock employees would get, a message Guthunzsurely intended for the Little Rock employees as well asthe Lonoke employees If the Little Rock employees couldbe brought to realize, as Guthunz must have intended,that their union bargaining representative was ineffectualin getting them a raise and that it was futile for them tosupport the Union further, he would have undercut theUnion's strength and bargaining power and would haveaccomplished his purposeRespondent's timing and language in announcing thisincrease to the Lonoke employees clearly tended toobstruct and inhibit the actual process of discussion ofwages thereafter in the LittleRock negotiationsRespondent's timing and language was clearly aimed at"The findings in this sentence are based upon the credited testimony ofYoungdahlundercutting the authority and prestige of the bargainingrepresentative at Little Rock and of creating the image ofthe employer as the protector of the employees ratherthan the Union CfWaycross Sportswear,170NLRBNo 139 The timing and manner of this act changed thecourse of the Union's bargaining thereafter and was oneof the important factors that ultimately led to the strikeThe timing of this increase and this McKibben speechwrittenby President Guthunz, viewed in the light ofRespondent'smassive antiunion preelection campaign,revealedRespondent's true attitude towards the Unionand its rejection of the principle of collective bargaining,although it had gone through the motions of bargainingfor some 4 months at some 20 meetings Upon thepreponderanceoftheevidence,IconcludethatRespondent's wage offer made to union representativesand employees on July 18 and 19 was made in bad faithand indicated that Respondent was bargaining in badfaithThe July 19 session between the parties ended withKullmanurgingtheUnion to come up with acounterproposal and Stems urging Kullman to increase theCompany's offer up to what the Company's competitorswere payingMcClain's notes quote Kullman as utteringthis limited concept of collective bargaining "Collectivebargaining is the proposition of each side presentingproposals and counter-proposals " Stems said he did notthink the Union had to present a counterproposal to sucha low proposal as Respondent's and that Respondentshould pay what its competitors pay Kullman said that`we are not going to discuss what Kellwood can or cannotpay " Earlier Kullman had said he was not saying whetherKellwood could or could not afford an increase At theend, Stems said "anytime you are ready to make anotherproposal we are availableWe are willing to meetanytime you want to " Kullman replied `That's fine, weare willing to meet anytime you feel we can accomplishanythingI think it should be up to you to present uswith a counter proposal at our next meeting "For the first time a negotiation session ended withoutthe time for the next one being set It ended, as the recordshowed, with Stems angry over Respondent's Lonokeannouncement and its effect upon his bargaining position,and also over Respondent's low economic offer which,after a discussion with the employees' committee, Stemsannounced was unsatisfactory to the committee It endedwith both sides trying to put the responsibility for callingthe next meeting upon the otherThe companywide wage increase went into effect onAugust 1 on schedule, in all plants including Lonoke,except the two being reengineered where the increasewould be reflected in the reengmeered rates Respondent'seffectuation of this increase at Lonoke in the face of theUnion's protest of Respondent's bad faith at the July 18and 19 sessions, Respondent knowing and intending it toundermine the Union's strength and bargaining power intheLittleRock negotiations, was a further mdicia ofbad-faith bargaining at Little Rock3NegotiationscontinueWhile each side was waiting for the other to make thenext move, the Union in its leaflets was taking note of thestrike talk in the plant and counseling patience Althoughthebulletins,withone exception, did not mentionRespondent's Lonoke maneuver, they could scarcely do sowithout admitting the Union's embarrassment at findingitself in the position of bargaining for a first raise at LittleRock when the employees at the related Lonoke plant KELLWOOD COMPANY, OTTENHEIMER31already had a raise; and in the position, therefore, ofbeing vulnerable to the accusation that the Union washolding up a raise to the Little Rock employees. Further,as the record showed, at this point the Union wished tocontinue trying to get an acceptable contract in LittleRock, not to strike or process a refusal-to-bargain chargebefore the Board; although it also, through its leaflets,tried to keep its "troops"in line for astrike if onebecamenecessary;andalthoughitdelayedthenegotiations somewhat until Stulberg could get from theUnion's general executive board authority to strike theplant if that became necessary, which permission wasgranted in early September.Although during several negotiation sessions in JuneSiems had tried to get Respondent to agree to discuss thedecisive issues, primarily wages, in the absence of theemployees'committee,so as to minimize the politicalimpact of the negotiations in the plant,Respondent'sLonoke ploy made it quite evident that he did notsucceed,and confirmed Respondent's testimony that therewas no such agreement.In any case,if there was any suchshort-lived agreement,the Union's leaflets showed that theUnion abandoned it after Lonoke. On the entire record Ido not credit Youngdahl's testimony that the "agreement"lasted into October.During the period after July 19 when there were nosessions,the Union made several requests of Respondentfor information, which Respondent supplied.On August 18, 1966,Siems made a new wageproposaltoKeeline over the telephone and demanded higherbenefits inRespondent'shospitalization,accident andsickness,and pension proposals.Siems'wage proposalincluded a first increase of 20 cents an hour.On August 29, 1966, Keeline telephoned Siems andpersuaded him to meet with Kullman and Keeline at theSt. Louis airport.Siems'assistant accompanied him. Thisinitiative followed immediately upon a high-level meetinginSt.Louis that day of Kellwood Company PresidentWenzel,OttenheimerDivisionPresidentGuthunz,Kullman,and Keeline.Pursuant to instructions received attheearliermeetingfromWenzelandGuthunz,Respondent's Kullman told Siems the negotiations were"holding up" the wage increase to the Ottenheimeremployees, which had been received by all other Kellwoodemployees, that they thought they were close to anagreement, that Respondent wanted to put the 10-centincreaseinto effect September 30, retroactive to August 1.Siems asked why they were telling him this and answeredhis own question with the observation that it was to avoidan unfair labor practice charge. Respondent's expertnegotiator,Kullman, "just kind of grinned and shruggedhis shoulders," but did not reply. Siems counterproposedno retroactivity but a 15-cent raise,effectiveOctober 1.Siems added, as though an afterthought, words to theeffect that if the Respondent did that, it would probablyraise the rest of the plants the additional 5 cents. Siemsasked what Respondent was going to do February 1.Kullman replied that a raise for February l was " openfor discussion [that is, negotiable]," but that Respondentwas not going above a dime for the first raise. The partiesthen discussed Siems' earlier suggestion that they have anegotiating session inNew York where they could meetwith Louis Stulberg, the Union's new president. At theconclusion of the meeting, Siems told Respondent not toput the 10-cent increase into effect, that the Union did notagree with it.Pursuant to arrangements made on August 29 after theconclusion of the above session, the parties next met onSeptember 22 in President Wenzel's office in St. Louis,with President Stulberg coming for the meeting. A weeklater on September 29, Respondent's negotiating team,includingWenzel and Guthunz, went to New York andmet the union team including Stulberg at the Union'sheadquarters. The union representatives took part of theLittle Rock employees' negotiating committee to St. Louisand to New York and held them in standby. Respondentwas told the employees' committee was there and that theUnion was prepared to call the committee in, if thenegotiationsreached a basis for agreement. Both sidesknew that with the top men present these were the crucialmeetings of the entire negotiations. The parties seemed tomake bargainingprogress at these meetings but theemployees' committee was not called in at either meeting.4.The crucial St. Louis and New YorksessionsThe September 22 session in St. Louis, and "informal"meeting,began with 17 issues remaining to be resolvedand ended on a note that some of them were disposed ofor able to be resolved if a contract eventuated. This wasachieved through give and take by both parties. The issuesdisposedof or agreed as resolvable related to thefollowingsubjects:nodiscrimination,trialperiod,checkoff, hours and overtime,assignmentto other work,contracting out, and possibly others. The parties agreedthat cost of living adjustments, changesin legal minimumwages, and new products were economic issues and wouldbe discussed with other economic issues.The parties continued their existing disagreement onholidays, vacations, and the timing of when a pensionprogram and a health and welfare program should go intoeffect.The Union continued its objection to Respondent'sholiday proposal of six holidays on the ground that thatwas Respondent's current practice and the Union wantedmore.Thepartiescontinuedtheirlong-existingdisagreement on timing, the Union wanting the health andwelfare program to start with the consummation of acontract and the pension program to start the followingyear, and Respondent wanting the timing just reversed.The testimonyis inconflict as to whether Respondent,throughKullman,made a new wage proposal at thismeeting,the General Counsel and the Union contendingthat it did and Respondent contending that it did not. Ofsignificanceis that if Respondent did make a new offer,this offer retained Respondent's position of being willingto grant only a 10-cent wage increase the first year.It iscertain, on the record, that the Union's president,Stulberg,made a new wage proposal at this meeting.Stulberg suggested "10, 10, 10" but did not spell out justwhen these three 10-cent increases would go into effect.This failure is not to be condoned. Stulberg testified thathe meant 10 cents above the Federalminimum.At thattime both parties knew that the new Federalminimumwage bill was to be signed by the President the followingday and thatitraisedtheminimum wage from $1.25 to$1.40 per hour on February 1, 1967, and to $1.60 onFebruary 1, 1968. The General Counsel and the Unioncontended that Stulberg's proposal intended the first 10cents to go into effect on the effective date of the contract,the second on February 1, 1967 (which. on top of the newminimum wagewould bring Respondent's minimum wageto $1.50), the third on February 1, 1968 (which on top ofthe$1.60FederalminimumwagewouldbringRespondent'sminimumwage to $1.70).Respondent contended that it understood Stulberg's"10, 10, 10" to mean that the first 10 cents would go into 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffecton the effective date, the second on the firstanniversary date of the contract, and the third on thesecond anniversary dateAt the meeting Respondent didnot, although it had ample opportunity to, ask Stulbergwhat he meant by his "10, 10, 10" proposal It seems tome that it would have done so if it had been seriouslybargainingwithanopenmind towards a contractFurther, as it seems to me Kullman would have known, itwas highly improbable that the Union would make a wageproposal which would permit any employee to receive onlythe Federal minimum during two 6-month periods of thecontract In addition, Guthunz understood, as he testified,that when Stulberg proposed a 2-year contract at the NewYork meeting the following week, Stulberg was proposingthe same wages in a 2-year contract as he had earlierproposed in a 3-year contract This would mean thatunderRespondent'sallegedunderstanding,thelastincrease would fall at or only shortly before the expirationof the contract The improbability of a union leader'smaking such a proposal, or being so understood bysophisticated company negotiators, suggests to me the badfaith of Respondent's alleged understanding of Stulberg's"10, 10, 10" proposal Respondent's bad faith was furthersuggested by Keeline's testimony that he understood thatin a 2-year contract, Stulberg's second two raises wouldcome on February I each year, although in a 3-yearcontract they would fall on the anniversary date of thecontract, which would be in the late summer or fall SinceRespondent's negotiating team disagreed within itself as tothemeaning of the `10, 10, 10" proposal, good-faithbargainingrequiredthatitresolveitsdoubtsbyascertaining the facts, before accepting the proposal-which it did not do Upon the preponderance of theevidence,IholdthatRespondent'sallegedmisunderstanding of Stulberg's proposal was a bad-faithmisunderstandingcontrived and thereafter used as adevice to foul up and obstruct the bargaining processThis was the Union's first expressedwillingnessto settlefor a first raise of 10 cents As has been seen above, theUnion started the negotiations with a demand for aminimum wage of 25 cents above the legal minimum OnAugust 18, Siems asked for 20 cents On August 29, whenSiems suggested 15 cents for the firstraise,Kullmanannounced firmly that Respondent was not going above adime for the first raiseThroughout the negotiations, Respondent had sought alonger term contract, such as 3 years,so asto stabhze itsemployee relationsItsoriginalproposal talked of a5-year contract The Union had sought a shorter contract,such as 1 year or 2 years, hoping no doubt to negotiate astronger second contract when it became more entrenchedin the Company On September 22, the parties understoodthat Stulberg's "10, 10, 10" proposal related to a 3-yearcontractDuring the St Louis meeting, President Stulberg placedconsiderable emphasis upon the Union's need for a picketline clauseRespondent contended Stulberg said he wouldnot sign acontract without a picket line clause Accordingto the General Counsel's evidence, Stulberg stated it lessstronglyStulberg explained that the Unionneeded apicket line clause so that if it had a dispute at some otherplant of Kellwood, it could picket the Ottenheimer plantand the Ottenheimer employeeswould remainaway fromwork, thereby giving the Unionthis economic strength insettling the dispute at the other plants Stulberg made itclear that the Unionintended to organizeallof Kellwood"At the September 22 meeting,therewas a longdiscussionaboutarbitrationRespondentgavetheargument it had given throughout the negotiations againstarbitration, that it did not believe in giving authority to athird party who had no responsibility At the end of thisdiscussion,Respondent offered to Siems a "gentlemen'sagreement" that Guthunz would agree to arbitrate anyissue except piece rates that Siems requested if Siemswould agree to arbitrate any issue Guthunz requestedRespondent testified that Guthunz and Siems shook handson this propositionGuthunz refused to put it in writingThis unwillingress to put into writing an agreement upona given issue was further proof of bad-faith bargainingThe September 29 meeting at the Union's headquartersinNew York City opened with Respondent's negotiatingattorney, Kullman, stating that there remained four majorissueswages,anescalatororcost-of-livingclause,arbitration of piece rates, and the picket line clauseHesaid that Respondent was willing to accept Stulberg'sproposal of "10, 10, 10," but not the other three As hasbeen noted, Stulberg's "10, 10, 10" offer of September 22related to a 3-year contractAfter a break to give theunion representatives time to caucus, Stulberg returnedand said the Union would capitulate on the picket lineclause if Respondent would agree to a 2-year contractinstead of a 3-year contract Stulberg added that he wouldaccept a "bare-bones" contract for a short time-1 or 2years,without a picket line clause, in order to get afootholdwithKellwood in recognition of the Union'sposition as bargaining agentAfteranotherbreaktogivetheCompany anopportunity to caucus,Kullman said "you have acontract," that the Company would take a 2-year contractwithout a picket line clause Up to this point, there hadbeen no discussion as to what the money increases wouldbe under a 2-year agreement There then followed a veryconfusing half hour or so when Stulberg explained whathe had meant by his "10, 10, 10" proposal in St Louisand stated that he would expect the same raises in a2-year contract as in a 3-year contract, namely 10 centsto $1 35 upon the effective date of the contract, 10 centson top of the Federal minimum February 1, 1967, to$1 50, 10 cents on top of the Federal minimum February1,1968, to $1 70 Respondent's representatives toldStulberg what they allegedly understood his proposal inStLouis to be, as has been set forth above, and accusedhim of changing it in New York There and at the hearingherein,Stulberg credibly denied making different wageproposals in St Louis and New YorkOf a certainty, there was no meeting of the minds inNew York, even for a split second In fact, Respondentwas bargaining in bad faith on wages and a meeting of theminds requires good faith on both sides But assumingRespondent was bargaining in good faith, Kullman'sacceptance of a 2-year contract without a picket line"Stulberg s use of the picket line clause was for bargaining purposes atLittleRock The record does not show as contended by Respondent thattheUnion s objective in the Little Rock negotiations was firstly to get apicket line clause to help it organize the rest of Kellwood Stulberg s firstobjective in using the picket line clause as he did was to get the bestcontract he could for the Little Rock employees The way for him toconvince employees of other Kellwood plants that they shouldjoin theUnion was to be able to show them the good wage increases and benefitsthe Union achieved for the Little Rock employees To be able to do this itwas an absolute necessity that the Union achieve a contract at Little Rockand this I find is what Stulberg was trying to do To this effect, Stulbergcredibly testified thatWe wanted to get an agreement with this firm Wewanted to protect these people KELLWOOD COMPANY, OTTENHEIMER33clause did not include the wage increases intended byStulbergAssuming good faith, the parties had twodifferent conceptions of Stulberg's "10, 10, 10" offer andtwo different conceptions as to what raises would go intoa 2-year contract as distinguished from a 3-year contractThese different ideas never got together in a meeting ofthe mindsRespondent contended that Stulberg changed his `10,10, 10" offer in New York from his offer in St LouisGuthunz and Keeline quoted Stulberg as saying insubstance they should forget what he said in St Louisthat he was in New York now Youngdahl remembered nosuch testimonyOn credibility grounds and on the entirerecord, I do not credit it I do not believe Stulberg wouldhave been ^,o indiscreet or was so lacking in goodjudgment as to have said that Further, I can conceive ofno good to his cause that Stulberg could have hoped togain from any such maneuver Stulberg wanted a contractcovering the Ottenheimer employees, which would givehint a foothold in the Company He wanted a contractwith enough economic gain for the employees to beacceptable to them But playing games about the amountof raises would not be apt to lead to a contract, as apresident of an International Union would have knownIf there was any trickery, the entire record, includingRespondent's antiunion preelection campaign, suggeststhat it was more apt to have come from the Companythan the Union, in an effort to contrive seemingagreement on wages it knew the Union did not intend andwhich foreseeably would be repudiated by the Union, thuscasting a shadow upon the Union's bargaining and puttingitself in the clear of a bad-faith bargaining allegationTheNewYorkmeetingadjournedwiththeunderstanding thatWenzel would take the situation as itthen stood, including the picket line issue and Stulberg's"10, 10, 10" as he had explained it at that meeting, backtoKellwood's executive committee and that Respondentwould be in touch with the Union in the near future 24As the New York meeting was breaking up, Kullmantold the Union that Respondent reserved the right to putthe first 10-cent raise into effectA union attorney repliedthat the Union heard him, did not agree that Respondentshould do it, asked Respondent not to do it, and Stulbergsaid, "if you do we will start from there "At their hotel, immediately after leaving this meeting attheUnion's headquarters,Wenzel told Respondent'snegotiating team that he was not going back to theexecutive committee, that he already had his instructionsfrom them It thus appears that Wenzel indulged in adeceit with the Union on this matter Kullman suggestedthat if the Company went half way between what itallegedly understood as the meaning of Stulberg's "10, 10,10" offer in St Louis and its present understanding of itsmeaning, this would bring Respondent's wage offer to itsoutsidewage offer as decided by it in May 1966 Thecompany team decided there and then to make that wageoffer to the Union, but did not decide when to do it Nomember of the company negotiating team suggested thatthey get in touch with the Union and put the new proposalto it while they were still in New York, although it wasthen only noontimeKeeline's only explanation for thisfailurewas that Respondent preferred to make the''Phis finding is based upon the testimony of Youngdahl althoughKeehn testified Wenzel said he was going back to the executive committeeonly concerning the picket line clause Youngdahl credibly testified thatrepeatedly during the St Louis meeting Wenzel pleaded lack of authorityon open issuesproposal face-to-face with the Union At that time, a fewmoments after the company team had left it, the unionteam, including the top man, Stulberg, was presumablyavailableforaface-to-faceconfrontationwithRespondent's team, as it had been all morning The factthat no one on Respondent's team even suggested to theteam that they try to contact the union team they had justleft and then and there try to wind up the negotiations andreachacontract,isstrongevidencetome thatRespondent was trying to avoid rather than achieve anagreement with the Union Also, as Respondent knew,some members of the Union's employees' committee wereinNew York and available on that Friday in SeptemberThis failure was of added significance because, as therecord suggests, at the meeting Just ended the situationwas such that the parties appeared nearer to an agreementthan they had ever beenAlthough the question ofholidays was not mentioned and the question of the timingof the benefit and welfare funds were not mentioned andsome other issues were glossed over, Youngdahl believedthat if the parties could get together on the issues theywere discussing in New York, that they would somehowbe able to reach agreement on the other issues not thenbeing discussed5Union rejects Company's "final offer"On October 6 in his office, President Guthunz presentedwhat he called the Company's "final offer" to the Union'srepresentatives, Siems and Youngdahl President Guthunztestified that he read almost verbatim from a typeddocument prepared in advance which is in evidence asRespondent's Exhibit 7 I credit this testimony and acceptthe exhibit as a correct statement of the presentation byGuthunz on this occasionAs stated in the exhibit,Guthunz opened the meeting by rejecting Stulberg'sproffered 10-10-10 wage rate and a 2-year contractGuthunz then announced he was about to makeRespondent's final offerHe requested the Union to lethim know its answer to the offer by Tuesday, October 11Guthunz continued "If it is acceptable, you may want itplaced before your committee as a group, and I shall beglad to do so If it is not acceptable, then we are going toask for a prompt meeting of the negotiating committeeand will make public to this committee our proposal "Guthunz' offer was for a 3-year contract without apicket line clause 25 Impliedly recognizing the largenumber of loose ends left dangling during the St Louisand New York meetings, Guthunz' offer went down the"17 points" which had been considered at the St Louismeeting and provided for some kind of disposition of eachof them The Union was to withdraw at least 10 of itsproposals, and would agree with the Company's latestproposal on the rest of them Respondent's new wageproposal, decided upon in New York immediately afterthe September 29 meeting and presented to Stems andYoungdahl on October 6, was for a 10-cent raise to $1 35effectiveAugust 1, 1966, 5 cents higher than the newFederal minimum, to $1 45, on February 1, 1967, 5 centsto $1 50 on the first anniversary of the contract, 5 centshigher than the new Federal, to $165 on February 1"Respondent contended in it, brief that on September 22 and 29 theUnion bargained to an impasse on the picket line clause That at the verynext meeting President Guthunz omitted this clause from his final offer isproof either that there was no impasse or that Guthunz wished to assurehimself there would be no contract by omitting a clause the Union haddemanded to the point of impasse 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD1968, 5 cents to $1 70 on the second anniversary date ofthe contractRespondent would grant one more holidayduring the third year of the contractGuthunz saidRespondentwould accept 60 days for the trial orprobationary periodGuthunz adhered to Respondent sunswerving position that the pension would go into effectthe first year of the contract and the welfare plan on thesecond yearAfter Guthunz had finished his proposal, Siems asked anumber of questions in order to test the flexibility of the"last offer " To Siems' question as to whether this was hisfinaloffer,Guthunz replied that not legalistically, butrealistically, itwas the Company's final offer Guthunzadded that of course the Company was willing to continuetobargainSiems asked if Guthunz would consider a30-month contractGuthunz replied that the Companywould consider itSiems asked if the 13 or 14"red-circled" people could get the raises too, so that allthe employees would get the raises and none be left outGuthunz replied in effect that that could be worked outGuthunz' offer was for the second and third increases tobe effective on the anniversary date of the contract Siemsasked if they could be on August I each year instead ofthe anniversary date Siems asked other questions At theend, Siems told Guthunz that he would have to get intouch with Stulberg and the full committee, but that hedid not think there would be any problem as long asGuthunz and Siems knew where they were going to endupA few days later, Youngdahl overheard the Siems endofaSiems'telephoneconversationwithPresidentStulberg during which Guthunz' offer was discussedYoungdahl testified that Siems indicated something aboutwhether or not he thought there was any additional moneyavailableand that there were other areas of possibleflexibilitySiems also said it was a large unit of employee—and that a strike would be a very expensive propositionAt the end, Siems said he would continue bargaining andsee what more could be gottenAt a very short meeting in Guthunz' office on October10, 1966, Siems and Youngdahl, speaking for the Union,gave the Union's answer to Guthunz' offer of October 6The Union rejected the offer on the ground that it was notenough, and asked Respondent to reconsider and come upwith some more Guthunz asked for specifics as to whythe offer was unacceptable as Siems did not give anyWhen Guthunz asked where they went from here, Siemsreplied"back to the bargaining table " At the end,Guthunz and Siems were talking about having anothercollective-bargainingmeetingwiththeemployees'committee presentBy exchange of telegrams shortly thereafter the partiessetup the next negotiating session which, after apostponement, took place on October 24, 1966 TheUnion then scheduled a meeting of employees for thenight of October 18 Respondent learned of this meetingfrom union leaflets in the meantime, the Union mailed toemployees or handed out to them some four leaflets inwhich, for the first time, Siems was quoted as taking theposition that the time had come to get ready for actionrather than dust words, to try to induce the Company tosign a "proper contract" with the Union Prior to this,union leaflets had counseled patience and restraint6Respondent undertakes again to undermine Unionand collective bargainingDuring working hours on October 18, several hoursprior to the Union's meeting with the employees thatnight,Respondent passed out to employees at theirmachines a letter over the signature of President Guthunz,addressed"toourOttenheimer employees regardingcompany proposal for a contract " A Sears Roebuck manwho reported to the "Sears Vice President in charge offactories" helped draft it Respondent did not send a copyof this letter to the Union, who learned about it fromemployees The introductory paragraphs read as followsSmc,e the election last January, I haven't written toyou-I haven't attempted to communicate my feelingstoyouNinemonths have passedOver twentymeetings have been held Now I feel I owe it to you tomake certain that you have the factsIna sincere and earnest effort to settle ourdifferences and protect you from any possibility of astrike,Imade a proposal made your top Unionofficials on October 6 for a three-year contract which Ifeel is generous and fair in every respectMany of you have told me that you have never beenprovided with the details of this proposal To help youunderstand it, I ask you to read carefully my proposal'shighlights which are outlined belowThen followed the highlights of Guthunz' October 6 "lastoffer," though his letter to employees said nothing aboutitsbeing a last offerGuthunz' set forth his wageproposals, pension, hospital and surgical insurance offers,sickness and accident benefits, life insurance proposal,seventh paid holiday, a statement that a 3-year contractwould be in the best interest of the employees, and astatement of his plans to reengineer the plant to provideemployees with "additional opportunities to earn moreduring this 3-year period "Guthunz' letter to the employees made no reference toRespondent's position on a grievance procedure which didnot end with assured arbitration, to Respondent's positionon the nonarbitrability of piece rates, or to Respondent'sposition that it would not agree in writing not todiscriminate against employees because of age Nor did hesay anything about Respondent's proposals on vacationsThe last paragraph of this letter read as followsIurge you not to permit a minority of employees todetermineyour futureATTEND ALL UNIONMEETINGS-EXERT YOURSELF-SPEAK UP-SPEAK OUT-INSIST ON YOUR DEMOCRATICRIGHT TO VOTE I hope you vote to accept thisoffer and end all this confusion and uncertainty'After the signature of Guthunz, the letter contained apostscript of two paragraphs reading as followsAt a meeting already scheduled with your Unionrepresentatives for nextMonday [October 24] thisproposalwillbemade again Should you have anyquestions about it, they can be clarified at the meetingIf this offer is accepted by Friday, October 28, yourCompany willpay you substantial back wagesbymaking the effective date of your wage increaseretroactive to August 1, 1966Respondent attempted to justify its issuance of thisletter on the ground that the Union had not given theemployees the details of Respondent's "final offer" andwas building up for a strike The entire bargaining historyin this situation showed that the Union was pressing formorefor the employees at Little Rock, and it was for theUnion,not the Company, to decide how best toaccomplish this It was for the Union to decide when totell the employees about Respondent's offer There was noevidence that the employees' committee or any employee KELLWOOD COMPANY, OTTENHEIMER35member in any way distrusted the Union or thought itwas not working in the employees' best interest, or thatthe Union was not, in its view, working in the employees'beat interestAlthough the Union was conducting itselfproperly towards the employees and doing its best againstgreat odds to get them a good first contract, this letter byGuthunz was an attempt to suggest otherwise to theemployees and an attempt to undercut the Union and thecollective-bargainingprocessinthemindsof theemployees It suggested again that Respondent was theprotector of the employees, that the Union was controlledby a minority, and that employees were being deprived ofthe right to vote In the postscript it sought to give theimpression that the retroactivity would be the gift of theCompany rather than the fruit of collective bargainingRespondent could have presented its offer to theemployees without attempting to undermine the Union inthe processNothing the Union did or did not do justifiedthis attempt by Respondent to undermine the Union ThisefforttounderminetheUnionandthecollective-bargaining processwas further evidence thatRespondent was bargaining in bad faith with the UnionFurther, by setting an implied deadline of October 28 forthe Union to accept Respondent's wage offer, Respondentwas clearly trying to establish in advance for its ownbad-faith purposes when an impasse would be reached7Union takes strike voteAt the Union's meeting for employees on the night ofOctober 18, there were about 600 to 900 present TheUnion's vice president and regional director, Siems, spokeat length about the negotiations to date and aboutRespondent's unfair labor practicesHe protested stronglythe distribution of the above letter that afternoon and hewent down the letter and made numerous commentsconcerning its contentsSiems related what bargainingthere had been about the subjects mentioned in the letterHe told what the Company had granted in other plants onthe various subjectsHe told how the Company's wageproposal related to the new Federal minimum wage Hesaid the company proposals were a mixture of theCompany'spresentpracticesplus"thingswhich[Respondent] had told the non-union employees they weregoing to get or had already gotten in other plants " Heasked the employees if they were in favor of theCompany', proposal and they rejected it unanimously Hereviewed the increase at Lonoke particularly and referredto the original unfair labor practice charge the Union hadfiledagainstRespondent concerning that raiseThisoriginal charge had been filed September 1, 1966 170NLRB No 183 Siems stated that the Company was notbargaining in good faith with the Union He reviewed thebargaining, and told about the negotiation sessions in StLouis and New York when the Union had the employees'committeepresentand the Union was hoping anagreement could be reachedAfter Siems spoke, Attorney Youngdahl also spokeabout the negotiations and about the company letter, andread a resolution he drafted An employee moved that itbe adoptedMany people seconded it, and it was adoptedunanimously The resolution read as followsResolved -ThatbecauseoftheunfairlaborpracticesofOttenheimer Brothers, beginning in Little Rock andcontinuing to this day both here and in Lonoke, we giveour committee power to call a strike against thecompany until Ottenheimer lives up to its legal andmoral duties to treat us like human beings8Last session before the strikeThe scheduled October 24 negotiation session started at11am and lasted no more than an hour It'scommencement was delayed somewhat while Siems talkedwith the employees' committee A Federal mediator waspresent but the record does not show which side, if either,invited himThe session opened with a dispute as to which sidecalled the meetingEarly in the meeting, according to the creditedtestimony of Youngdahl, Kullman said the Union hasindicated it wanted the Company's last proposal submittedon the committee Siems disputed this The record fails toshow when, by whom and to whom, any such request wasmade, and the record gives every evidence that the Unionwas able to take care of its own relations with theemployeesand the employees' committeeKeelme'stestimony is credited to the effect that Kullman said theCompany's presence at the meeting was to explain itsproposal to the committeeSiems bitterly protested the Company's distribution ofitsOctober 18 letter to employees quoted aboveHeaccused Respondent of bad-faith bargaining in presentingitsproposal directly to the employees in this letterHeobjected to Respondent's failure to send a copy of thisletter to the Union He objected to Respondent's urgingthe employee, to insist on democratic procedures in theUnion, which Siems stated were completely democraticSiems told Kullman he could say what he wanted to thecommittee but that it might be a waste of time becausethe Company's last proposal had been voted on twice, thatthe committee knew the Company's offer and had rejectedit,and that the people had taken a strike vote Herepeated several times that the people will decide, thepeople will decideBoth Youngdahl for the General Counsel and Keelinefor Respondent testified that Kullman called Siems a liarfirstand that Siems answered that Kullman was a liarThey differed on the subject that produced this exchangeYoungdahl credibly testified that Kullman had incorrectlystated Stulberg's money offer in New York, that Kullmanhad said the "10, 10, 10" offer meant something differentthan all understood it meant at the conclusion of the NewYork meeting Presumably Kullman stated what had beenRespondent's alleged understanding of the "10, 10, 10" atthebeginningof the New York meeting, althoughKullman knew this was an erroneous understanding by theend of the New York meeting and certainly at theOctober 24 meeting when he repeated the error Siemscorrected himOn the entire record, I find that it was atthis point that Kullman called Siems a liar During thediscussion, Siems asked Kullman if he was now offering`10,10,10,"andKullman replied in the negativeKullman reviewed Respondent's offer as contained inGuthunz' October 18 letterKullman also accused theUnion of deceiving the employees as to what transpired atthe New York meeting, he said the Company had made aproposal which the Union had accepted, but that theUnion had deceived the employees about it Kullman saidtheUnion had not told the employees that the Unionaccepted all the Company's proposals except the moneyproposals, that the only disagreement was over the "10,10, 10 " Kullman said the Union is about to strike over 5cents for two 6-month periods This statement indicated 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Kullman understood the difference between Stulberg's"10, 10 10" as explained at the New York meeting andRespondent's current offerSiems told Kullman therewould be no more meetings in the absence of theemployees' committee, and that they were back to theiroriginal procedure of meeting with the committee Keelineincredibly testified that Siems said there isn't any offerand in the same breath, inconsistently, we are back to theoriginal proposal In modern parlance, the record did notshow Siems to be that inconsistent a negotiator To thecontrary, it showed him consistently pressing towards hisgoalFurther,neitherKeeline'snote, nor McClain's,recorded Siems as saying there was no offer on the tableItwas a turbulent meeting and it ended when thecompany negotiating team got up and walked out As theydid so, Kullman asked "what separate[s] us9" Siemsreplied,"thepeopleand a decent offer from theCompany " Kullman replied "I only hope the 1400 peopleknow what separates usA nickel for two 6-monthperiodsKeeline testified that just before they walked outKullman said that the Company's offer was on the tableand the Company was waiting for the Union to comeback with a counterproposal The meeting ended withouteitherparty stating that the negotiations were at animpasse and without Respondent saying anything aboutputting a wage increase into effectAt this meeting, Respondent's spokesman conductedhimselfmore as though he was intentionally trying toaggravate the situation and force the employees to strikethan as though he was trying to move forward to anaccord with the Union Thus, instead of moving forwardKullman went backwards, and, using figures he knew wereerroneous, talked about the ` agreement" in New Yorkand called the Union's negotiator a liarKullman alsoaccused the Union of deceiving employees as to whathappened in New York These abrasive tactics tended togoad the Union into a strikeAt this meeting Respondent said nothing about puttingthe 10-cent raise into effectnegotiations,Mr Stulberg, International President ofthe I L G W U , made the following proposalA two year contract, effective upon signature,with an immediate $ 10 an hour increase retroactiveto August 1 as offered by the Company,$ 10 an hour increase on February 1, 1967 and$ 10 an hour increase on February 1, 1968All other terms and conditions of the bargainingagreement to be as theretofore agreed by the partiesor proposed in writing by the Company, including theCompany's pension plan and revised health andwelfare planMr Stulberg further stated that a three (3) yearcontract could be had if the Company would agree toput into it a clause giving the Union the right to put upa picket line here at Little Rock anytime it had adisputewith another Kellwood plant, say inWestVirginia or in Arizona This Union wanted the right totakeyou away from your jobs andawayfrom yourpaychecksto put pressure upon the Company to settle adispute in which you had no concernNow Mr Siems will deny to you that such a proposalwas made He denied it in the meeting this morning,but I assure you it was madeAt that time, the Company's proposal was $ 10 nowwith retroactivity, $ 05 one year from the contract dateand $ 05 two years from the contract date on top of anychange in the minimum wage lawWe had originallyunderstood the Union wanted $ 10 now and $ 10 oneach anniversary date for a three (3) year contract InNew York, we said we would agree to this, however,Mr Stulberg explained his proposal was as I havestated aboveWe agreed to take the Union's proposalhome and consider it Our offer, then, of October 6 wasa counter proposal to the Union's offer Side by sidethen,here is where we stood at 10 00 A M thismorning9Unilateralwage increaseof October 25After this October 24 negotiation session, which ranfrom 11 am until noon,Guthunz decided to grant theemployeesa10-centincreaseimmediately,andRespondent'steam drafted another letter to employees,dated that day, which letter was distributed to employeesatwork later that afternoon The same Sears Roebuckman,Kullman,Guthunz,andKeeline collaborated indrafting this letter It read as followsOctober 24, 1966TO OUR OTTENHEIMER EMPLOYEESREGARDINGCOMPANYPROPOSAL FOR ACONTRACTThis morning we met again with the Union NegotiatingCommitteeWe met to see what proposal the Unionhad to make as a counter to our offer of October 6which it had rejected -a proposal which would havebrought your minimum rates to $170 an hour inOctober, 1968 with an immediate increase of $ 10 anhour retroactive to August 1, 1966Ithink you should know before you get led out onstrike just where the Company and the Union stand InNew York City where we met in open contractCompanyUnion$ 10 now retroactive to$ 10 now retroactive toAugust 1August I$1 45 an hour minimum on $1 50 an hour onFebruary 1, 1967February 1, 1967$1 50 an hourminimum inOctober, 1967$1 65 an hour minimum on$1 70 an hour onFebruary 1, 1968February 1, 1968$1 TO an hourminimum in --AT 11 00 AM THIS MORNING, THE UNIONSAID IT HAD NO OFFER ON THE TABLEThe Union says the Company can expect a strike Wedon't doubt its ability to force oneWe want to let youknow that if a strike doe, take place, we are going tooperate these plantsThere will be jobs here for anywho want to work, and we will seek replacements to fillvacancies Because the Union has forced this impass, weare going to immediately put into effect the $ 10 an KELLWOOD COMPANY, OTTENHEIMER37hour increase which we offered.Ihope each of you will seriously consider what you maybe about to do-bearing in mind what I have said in thisletter. I hope you will not continue to be misled by aunion,which as I see it, is using you to furtheritsintereststhroughout all of Kellwood rather than toprotectyour interestshere at Little Rock.Sincerely yours,/s/Respondent did not send a copy of this letter to the Unionor notify it that it was going to put the 10-cent wageincrease into effect. The Union learned of the letter latethat afternoon when employees delivered it copies of theletter.Respondent put the raise into effect on October 25.To be noted is that there was no credible testimony,oral or written, to the effect that at the October 24sessiontheUnion said it had no offer on the table. Youngdahlcredibly testified that. at no time during that meeting didtheUnion say it had no offer or proposal on the table;and Youngdahl pointed out that during the meeting Siemsasked Respondent if it would accept the Union's "10, 10,10" proposal.10.Decision to strikeThat evening, October 24, an employees' meeting washeld, attended by some 200 to 300 employees. it had beenscheduledas a meetingfor the 20 member employeenegotiating committee,but was opened up to others afterdistribution of the Guthunz letter that afternoon. I findthe large attendance resulted from that letter.Siems andYoungdahl told the employees their version of thenegotiating session that morning and spoke of Guthunz'letter just distributed announcing the wage increase. Siemsand Youngdahl told the employees the Company was notbargaining in good faith, particularly concerning the wageincrease.Siemsand Youngdahl told the employees that ifthey decided to strike, the Union was behind them. Siemsshowed the employees a check from the Union for$100,000 and told them it would be deposited thefollowing day to start a strike fund. There was a clearconsensus to strike beginning the following morning. Themeeting ended with a discussion about the mechanics ofthe strike, who would be picket captains, etc.The strike began October 25, 1966, and lasted untilNovember 22, 1967. A report onorganizational drivesdated January 13, 1967,toameetingof the Union'sgeneral executive board,January 30-February3,1967,read in part as follows:Since October 26 we have been chiefly concerned withthe strike at the Kellwood plant in Little Rock,Arkansas.The ranks of the strikers has remained solidwithonly 10 having returned to work since thebeginning in spite of injunctions,arrests and every kindof harassment brought againstthe strikers by theCompany. This is the kind of determination that werarely see.The minutes of this meeting recorded that Vice PresidentSiems stated that the morale of the strikers is excellent. Areporton organizational drives to a meeting of theUnion'sgeneralexecutiveboard,July10-13,1967,recorded that:The Kellwood strike in Little Rock,Arkansas, goes intoitsninthmonth with over 600 active strikers, whosemorale is as high as the day the strike was called. Theirranks are firm with only 12 of the original strikershaving returned to work during this entire period.At the close of the October 24 negotiating sessionbetween the Union and Respondent, no arrangementsweremade for a future meeting. At 8:08 p.m. thatevening,Youngdahl gave Western Union a night letteraddressed to the Company, reading as follows:As attorney for International Ladies Garment WorkersUnion,herebyprotestunilateralwage increaseannounced by letter of October 24 without notice toUnion. Because of this and continuing violations byOttenheimer of legal obligation to bargain, Union callsstrike beginning October 25. The negotiations are not atan impasse, and we are ready to meet and bargain atany time.At about 1 p.m. October 25, Western Union reported tothe Union that the night letter was "delivered 12:17 P. in. byphone because picket line and wouldn't answer phones."Therewas no proof that Respondent ever actuallyreceived this night letter and in any case Respondent neveranswered it.G. Conclusions Concerning Respondent's Bad-FaithBargaining up to the Strike1.Respondent's overall design was to defeat all unionsthroughoutKellwood.Respondent'sbargainingatOttenheimer was not such as proved that Respondent hadabandoned.or was making an exception to its overalldesign and had undertaken,with an open mind and asincere desire to reach an agreement,to bargain in goodfaith with the Union.2.Therewasa"tellingcoincidence"betweenRespondent'sprenegotiationpolicies,utterances,predictions,andstatementsofintentions,andRespondent's subsequent actions, as revealed in thisrecord.Thus Respondent'spolicywas to grant onlyminimum benefits and to keep the Union out; in thenegotiations it granted only minimum benefits and iteliminated the Union by replacing the strikers and thenrefusing to recognize the Union further.Thus, Respondentearlier indicated to the employees that it had no intent tosign a contract with the Union, and it never did.It earliertold the employees that Respondent did not have to andwould not agree to the Union'sdemands and impliedlytold them it would not reach an agreement with the Unionand that a strike was inevitable; Respondent did not reachan agreement with the Union and a strike occurred.Respondent earlier sought to convince employees that theinevitable result of a strike would be a loss of their jobsby the employees; during the strike Respondent replacedmost of the strikers.Cf.N.L.R.B. v.May Aluminum,Inc.,398 F.2d 47 (C.A. 5, 1968),enfg.160 NLRB 575.3. In its preelection campaign in late 1965 and early1966,Respondent asked the employees how the Unionwas going tomaketheCompany "do anything if itdoesn't intend to pull a strike."After it was all over, so tospeak,onDecember22,1967,Guthunz gloated toemployees that although he had kept a promise made ayear before,thiswas "more than I can say for anothergroup" -an obvious reference to the Union'sfailure toobtain a satisfactory contact.These Company's statementsdisclosedRespondent'sclosedmind towards the Unionand the practice and procedure of collective bargaining.Thus,Respondent's state of mind from the beginning wasthat it would yield through negotiations not enough tosatisfy the Union and employees and would push them touse their ultimate weapon.Later, theUnion havingachievednocontract(throughRespondent'sintransigence),GuthunzgloatedovertheUnion's 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDineffectiveness and impotency4On the preponderance of the evidence in this entirerecord, I find it impossible to reconcile Respondent',vicious antiunion campaign with a simultaneous or latersincere desire to reach an accord with the Union I find itimpossible to believe on this record that the Company didnot bargain with the intent of bringing about the resultthat occurred5The Company's proposals and counterproposals onnoneconomic subjects could have been made just as theywere, and the negotiations gone just as they did, with theCompany having no intent to explore in good faith thepossibility of getting together with the Union on moneymatters and no intent to let the situation get to the pointof a complete meeting of the minds on the major subjectof money Respondent's bargaining concerning wages andrates,viewed against and in the light of Respondent'spreelectionmassive antiunion campaign and its corporatepolicies concerning unions and the negotiations, was thetouchstone in this situation and proved that Respondentwas bargaining in bad faith and had no intent to reach afinal agreement with the Union6As has been found above, the timing and manner ofannouncement of Respondent's wage increase to theLonoke employees on July 18, 1966, was aimed in part atundercutting the authority and prestige of the Union in itsrepresentation of the Little Rock employees in the LittleRock negotiations, and revealed Respondent's rejection ofthe principle of collective bargaining and proved thatRespondent was bargaining in bad faith at Little Rock7Once the 1966 increase of 10 cents had been set bythe division presidents and Guthunz in early July 1966 forallof Kellwood, Respondent was never willing to changethisamount It had a fixed purpose to carry out thecorporate decision and not to bargain concerning it Itsmind became hermetically sealed on this amount when itwas set for all of Kellwood and thereafter it neverbargained with the Union for the Little Rock employeeswithanopenmind concerning the initial increaseBargaining in good faith requires bargaining oneveryissue, especially witha newly certifiedunion ona firstwage increaseRespondent offered this increase to theUnion on July 18 and 19 On August 18 Siems toldKeeline he needed a first raise of 20 cents, and on August29, Siems asked for a first raise of 15 cents On the latterdate,Kullman announced that Respondent would not goabove a dime for the first raise (although the amount ofthe second raise was negotiable)Respondent never didPresident Guthunz admitted that even if the Union haddemonstrated that Respondent could have increased theamount of the first raise, he would not have raised itRespondent never offered the Union anyreasonsor anyreasoned argument for this and its earlier lower wageofferWhen on July 19 the question arose, Kullman toldSiems that Respondent was not claiming inability to paymore, that "we are not going to discuss what Kellwoodcan or cannot pay " Keelme quoted Kullman as saying atone session, "I am just telling you that this is all we'regoing to offer " At the St Louis meeting, PresidentWenzel told the Union, according to the creditedtestimony of Youngdahl, that he would have to check withthe executive committee of Kellwood before consideringhigherwagesNegotiatingwith an hermetically sealedmind on this initial wage increase, and being willing tobargain only on its own terms, was further evidence thatRespondent was bargaining in bad faith8Once the 10-cent increase had been put into effectKeliwoodwide without credit to any union, Respondent'sprime motivation thereafter was to put the same 10-centraise into effect at Little Rock without credit to theUnion, rather than to negotiate a first raise with theUnion Thus, upon the high-up decision of Wenzel andGuthunz,onAugust 29 Kullman told Siems thenegotiationswere"holdingup" the raise to theOttenheimer employees which had been received by allother Kellwood employees and that Respondent wanted toput it into effect September 30 retroactive to August 1 Amonth later in New York, instead of trying to present itsnew wage offer to the Union (the one it presented October6),Respondent throughKullman told the Union itreserved the right to put the first 10 cents into effect Onthesameoccasion,Respondentuseditsallegedmisunderstanding of Stulberg's wage proposal to foul upand obstruct the bargaining processOn October 18,Guthunz wrote the employees that Respondent would putthe 10-cent raise into effect retroactive to August 1, if theUnion accepted Respondent's entire October 6 offer byOctober 28 In this letter, Respondent undertook toundermine the Union and to establish for its ownbad-faith purposes when an impasse would occur Havingin this letter impliedly given the Union until October 28 toaccept its offer before an impasse would possibly arise,Respondent then reneged on its implied offer and put theraise into effect October 25 Finally, after negotiatingabrasively that day, on October 24 Respondent wrote theemployees that the Company was going to put the10-cent-an-hour increase into effect immediately, and itdid so without notifying the Union of its intent or itsactionThis had the foreseeable and intended result ofundermining the Union in its efforts to get an acceptablecontract for the employees without a strike9This unilateral wage increase was announced in lateafternoon prior to the evening meeting of employees onOctober 24 when the final decision to strike was madeThe employees' committee had had authority from theemployees since October 18 to call a strike but had notcalled itThe committee's evening meeting, October 24,expanded into an employees' meeting of several hundredafter the Company's unilateral act It must be concludedon this record that Respondent's unilateral act contributedto the swelling of this meeting and to the final decision tostrike reached at this meeting10As is seen below in this Decision, the Union hadbeen building up to a strike for some weeks prior toOctober 24, which Guthunz knew from reading theUnion's leaflets which reached his desk The recordproved thatGuthunz kept himself closely informedconcerning the negotiations and the Union's activitiesGuthunz knew, and his skilled labor practitioner,Kullman, knew, that committing this unilateral act ratherthan continuing to bargain with the Union would be thefinal act that would force the employees and the Union toundertake the strike They also knew Siems would reactstrongly against this announcement by letter, for he hadso reacted only that morning against Guthunz' October 18letter It cannot be known for sure whether the employeeswould have decided to strike on the evening of October 24but for Respondent's unilateral act and its October 24letter, because the unilateral act and the letter mtervenedprior to the meeting It follows, and I conclude, that byannouncing as it did the 10-cent wage increase on October24 and putting it into effect immediately, unilaterallywithout informing the Union, Respondent intentionallyforced the Union and employees to strike, intentionally"place[d] the odium of rupture" upon the Union SeeN L R B v Remington Rand Inc94 F 2d 862, 872 KELLWOOD COMPANY, OTTENHEIMER39(c A 2) cert denied 304 U S 576 NLRB v Reed &PrinceManufacturing Company118 F 2d 874, 883 (C A1)11Respondentofferednocrediblereasonorexplanation for its unilateral action or its October 24letterGuthunz' testimony was simply that he felt thenegotiations were at an impasse "and that we should putin the increase"-even though as his testimony revealed heknew it would "aggravate" the Union The preponderanceof the evidence, viewed in the light of Respondent'spreelection antiunion campaign, and the hostility showntherein leads to the conclusion, which I reach, thatRespondent's purpose was to force the strike, to weakentheUnion's position as bargaining agent by showingemployees they didn't need the Union to get a raise, toinduce employees not to join the strike, to increaseRespondent's capacity to attract strike replacements, andultimately to replace strikers with nonunion replacements12My final conclusions are that after the 1966 wageincreasewas set at 10 cents for all of Kellwood at thedivisionpresident'smeeting in early July, Respondentwent beyond the bounds of hard bargaining and neverthereafter bargained in good faith with the Union, asshown by its July 18 announcement at Lonoke, itsnegotiating thereafter with an hermetically sealed mindand only on its own terms as to a first raise, itsmotivation and effort thereafter to put the raise into effectrather than negotiate it with the Union, its final unilateralact of granting the raise to force the strike, to weaken theUnion as bargaining agent, to induce employees not tojoin the strike, to increase Respondent's capacity toattract strike replacements, and to replace strikers withnonunion replacements Upon these facts and conclusions,and upon the preponderance of the evidence in the entirerecord, I conclude that Respondent never intended toreach a contract with the Union, that Respondent hasrefused to bargain in good faith with the Union, that nogood-faith impasse 26 was ever reached, that Respondenthas violated Section 8(a)(5) of the Act, and that all of thiswas an important cause of the beginning and continuationof the strike13In addition to the above, Respondent's proposallimiting the right to strike while it refused to grant theUnion arbitration was additional proof that Respondent'sconduct fell short of meeting its statutory obligation TheSupreme Court has said, "plainly the agreement toarbitrate grievance disputes is thequid pro quofor anagreement not to strike "TextileWorkersUnion ofAmericaAFL-CIO v Lincoln Mills of Alabama353U S 448, 455 See alsoM System, IncMobile HomeDivisionMid-States Corporation129NLRB 527, 550,United Steelworkers of America vWarrior& GulfNavigationCo363U S 574, 578,Winston-SalemPrintingPressmen and AssistantsUnionNo 318 vPiedmont Publishing Co393 F 2d 221 (C A 4) 27 Herethroughout the negotiations Respondent argued againstand refused to include arbitration of grievances as a finalstep in the grievance procedureGuthunz was willing toenter into an oral agreement with Siems, man to man, toarbitrate any grievance but wage rate grievances providingSiems would agree to arbitrate any item requested byGuthunz This was not, of course, a written arbitrationclause, but an oral arrangement between two men subjectto their feelings of good faith in one another It wasreferred to in the evidence as arbitration by "mutualconsent " The fact that Guthunz was unwilling to put eventhis"limitedarbitration"intowritingshowed thatRespondent was unwilling to meet his statutory obligationCfH J Heinz Company v N L R B311U S 514,affg110F 2d 843 (C A 6) Particularly wasRespondent's unwillingness to put it in writing a violationof Section 8(a)(5) because on July 28, 1966, Kullman hadwritten the Union (with reference to another issue) that"the Company's contention is that the contract shouldcover all matters subject to bargaining" While unwillingtoenter into a binding written arbitration clauseRespondent sought throughout the negotiations to limitthe Union's statutory right to strike to such an extent thatitseffectiveness as an economic weapon was lost ThusRespondent's final proposal on Strikes and Lockoutspresented in St Louis on September 22, 1966, provided inits final sectionIn the event a grievance should be filed by either partywhich the other party asserts is not subject toconsideration under the grievance procedure, the refusalto arbitrate such grievance shall not be considered aspermitting action in accordance with the provisions ofthis Section 10 [as permitting a strike] unless and untila court of competent jurisdiction has determined thattheparticulargrievance is a grievance within themeaning of Article XXVIII hereof, and following suchdetermination there has been a refusal to arbitrateAt that time, and for most of the negotiations, in theseveral proposals upon grievance procedure, "grievance"was defined to mean "any dispute, complaint, orcontroversy, as to the interpretation or compliance withthisAgreement," or "any dispute, complaint, controversy,or claim over the discipline or discharge of employees andas to the interpretation or compliance with the specificprovisions of this Agreement " Thus, despite these simpledefinitions,not difficult of interpretation,Respondentcould forestall a threatened strike over a grievance bymerely assertingthat the grievance was "not subject toconsideration under the grievance procedure " This mereassertionwould hold up the strike pending a courtadjudicationwith all of its attendant loss of time andconsequent impotency of the Union in the eyes of itsmembers Further, although this last company proposalallowed the Union to strike over unsettled grievances, itprovided that during such a strike the contract would besuspendedThus, Respondent would give the Union neither bindingwritten arbitration nor an effective right to strikeUnderall the circumstances of this case, this was further proofthat Respondent was not bargaining in good faith with theUnion See Reel,The Duty toBargain andthe Right toStrike29GeoWash L Rev, No 2, Dec 1962,National Labor Relations Board Symposium IssueH Respondents Preelection Campaign Was inViolation of the ActThe settlementagreementinCase 26-CA-2313 wasexecuted by Respondent and the Union on June 14, 1966,"CfN LR B v Herman Sausage CoInc275 F 2d 229 (C A 5)N L R BvAndrew JergensCo175 F 2d 130 136 (C A 9)cert denied338 U S 827NLRBvReed & PrinceMfg Co205 F 2d 131 136(C A 1) cert denied 346 U S 887Armstrong Cork Co v N L R B211F 2d 843 847 (C A 5)"It is clear that the policy is generally accepted by the parties tocollective bargaining relationshipsAs of August 1965Ninety six percentof contracts provide for arbitration of grievances not settled by the partiesthemselvesBureauofNationalAffairsCollectiveBargainingNegotiations and Contracts 51 6 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was approved by the Regional Director on behalf oftheBoard'sGeneral Counsel, on June 16, 1966 Thesettlement agreement provided,inter aliaby reference toa notice Respondent was to comply with, that Respondentwould notIn any other manner interfere with or restrain ouremployeesintheexerciseoftheirrightstoself-organizationto bargain collectively throughrepresentatives of their own choosingRespondent violated this agreement by bargaining in badfaith, by unilateral activity, and in the other ways foundabove to have indicated bad faithRespondent havingviolated the settlement agreement and committed unfairlabor practices thereafter, as found above, I find and holdthat the Regional Director properly vacated and set asidethe settlement agreement insofar as it related to Section8(a)(1) conduct It therefore becomes incumbent upon meto pass upon whether that conduct violated Section 8(a)(1)of the Act Upon consideration I find that it didIRespondent's repeated efforts to frighten employeesaway from the Union and to defeat the Union at theelection, by talk of a strike when there was no seriousconsideration among employees or union organizers ofstriking the plant, was a violation of Section 8(a)(1) of theActHoffman-Taff Inc135NLRB 1319, 1321,OrkinExterminating Company of Florida Inc152 NLRB 83,enfd 379 F 2d 972 (C A 5)2Respondent's efforts to convince employees of thefutilityof their joining, supporting, and voting for theUnion were violations of Section 8(a)(1)3Respondent's repeated threats that Union and strikesgo together, that a strike was inevitable if the Union wonthe election, and that in a strike the employees might lobetheir jobs were implied threats of economic loss toemployees in further violation of Section 8(a)(1)4By denigrating the Union with such statements as"the union is nothing but a parasite " and, "like a leach,they want to hang on and take part of your earnings withtheir dues, fees, and assessments," and, "this union mess,"and "everybody loses in a strike except the union Theunion loses nothing because the union has nothing atstake," and that the Union was trying so hard to get intoOttenheimer's "because the union is after your money,"Respondent farther violated the employees' Section 7rights and Section 8(a)(1)5By repeatedly telling employees that Respondent didnot have to reach an agreement with the Union, that itcould sayno tounion demands, that Respondent is notgoing to sign a contract which is not in the best interest ofthe employees and the Company (it being implied thatRespondent, not Respondent and the Union, would decidewhat was in the best interest), that theonlything theUnion could do would to be call a strike, with direconsequences to the employees, Respondent impliedlythreatened employees that it would not negotiate and signa contract with the Union, thus repudiating the practiceand procedure of collective bargaining in further violationof Section 8(a)(1)6The interrogations concerning and interference withemployees' Section 7 rights by minor supervisors, thepermitting of antiunion petitions on the work line duringworktime, and the passing of antiunion leaflets on thework line during working time by one supervisor werefurther violations of Section 8(a)(1) by Respondent7Under all the circumstances of this proceeding, Ihold that by the showing of the film "And Women MustWeep" following the introduction by which Respondentpresented it,Respondent further violated Section 8(a)(1)of ActIStrikeWas an Unfair Labor Practice StrikeAlthough an important cause of the strike was theUnion's desire on behalf of the employees to try to wrestgreater economic concessions from Respondent, the recordproves overwhelmingly that Respondent's unfair laborpractices were also an important contributory cause of thebeginning of and the prolongation of the strikeAs has been found above, during the preelectioncampaign there was no serious talk among employees orunionorganizersofstrikingtheplant,despiteRespondent's massive antiunion campaign Guthunz latertold the employees, mostly replacements, that "the Uniontold our employees there would be no strike, no trouble,and that there was nothing for them to worry about"This was the Union's position despite Respondent's hostilecampaign against it, because the Union desired a contract,not a strikeNevertheless, theUnion never forgot, asUnions do not, Respondent's viciou, campaign, whichunquestionably was a contributory cause of the strikeParticularly in this situation, where the Union's principalorganizer and principal negotiator, Siems, was also vicepresident of the International Union, would the Union notforget all that had gone beforeDuring the negotiations prior to July 18, the Union'sbargaining and its leaflet, to employees show that it wasconcentrating upon trying to get a collective agreementwithRespondent that would improve the wages andworking conditions of the employees, and was notpromoting a strikeAs has been found above, Respondent's July 18 effortatLonoke to undercut the Union in Little Rock and toobstruct the process of bargaining in Little Rock was animportant cause of the strike This act by Respondent hadaprofound effect upon Siems' assessment of whatRespondent was up to and Siem,' assessment had animportant effect upon the employees' committee and theemployeesSiems' immediate reaction was "foul play"and he never thereafter forgot it or let the employeesforget it, although the Union tried to bargain withRespondent for 3 more months before permitting striketalk to gain the upper hand among employees Siemsreferred to this Lonoke episode in his talk to theemployees prior to the strike vote on October 18, and itwas referred to in the strike resolutionOf note in thisconnection is an alleged quotation from an "old timer"which appeared in a union newsletter dated July 27, 1966Well, at least they've offered us something I've beenworking there (Ottenheimer's) almost 18 years, and thisisthe first time I've ever known them to say they'llguarantee to pay us operators one penny more than thelaw made them pay 10 cents an hour isn't enough, butat least its more than they've ever done beforeTo this was added the following(NOTE YES, 10 CENTS AN HOUR IS MORE THAN THEY'VEEVER OFFERED BEFORE' BUT, AS YOU KNOW, IT'S NO MORETHAN THEY VE ANNOUNCED THEY'RE GOING TO GIVE THEWORKERS AT THE LO',OKE SHOP- WHERE THEY'RE TRYINGTO KEEP THEM FROM JOINING WITH YOU IN THE UNION )Respondent'sunfairbargainingconcerningwages,generallyand specificallyasfoundabove,was animportant cause of the strike, as was its general lack ofgood-faithbargainingAs a result of Respondent'shostility shown in its preelection campaign, Siems andYoungdahlwereeveralerttothepossibilitythat KELLWOOD COMPANY, OTTENHEIMER41Respondent would not bargain in good faith, and Stems'spontaneousreactiontoRespondent'sJuly18announcement at Lonoke showed what a deep impressionitmade on himRespondent'srecurrenteffortstoundermine theUnion'sbargainingposition,shown throughout thisDecision, were important causes of the strike, includingnot only the Gunthuz-McKibben speech of July 18, butalso Guthunz' letters of October 18 and 24 to employees,theunilateralwage increase of October 25, andRespondent's bargaining tactics at the September 29 andOctober 24 meetingsOf note in this connection wasPresident Stulberg's remark at the end of the New Yorksession on September 29 that if Respondent put the first10-cent raise into effect, "we will start from there"Unilateral activity had been outlawed for many years, asboth sides well knewUnion leafletspriortothestrikeshow thatRespondent's unfair labor practices were an importantcause of the strikeA leaflet of September 2 saidNoStrikeTodayjust a demonstrationTodaythereisonlya before work demonstration by members ofyour Union Organizing and Negotiating CommitteeToday-you see us demonstratingTo protecttheUnfair Labor Practices the Companycontinues to engage inA union action bulletin of October 19, 1966, referringto the strike vote meeting the night before, statedA great throng of Ottenheimer employees overflowed abigmeeting hall and adjoining rooms last night toregister a resounding protest against the unfair laborpractices of the Kellwood (Ottenheimer) Company anddemand that the Company agree to better UnionContract terms or face a strike by its employeesA union action bulletin of October 21 referred tocrowds of union committee members again overflowingmeeting rooms volunteering for strike service as plansmoved rapidly ahead for a strike at any time The bulletinsaid it is clear that the Ottenheimer employees are sayingWe've had enough'-of Unfair Labor Practices of theOttenheimer Company which violate U S LawA union strike report of October 28 referred to theUnion's campaign underway to let the country know "thesad facts of the Company's unfair labor practices, lowwages, bad treatment and the shocking affronts to humandignity which brought about the strike here "Another union strike report, dated November 4, 1966,stated that "it is only a matter of time until the Companymust decide to quit committing unfair labor practices andcome to proper terms with you and your Union " It alsoreferred to handbills being issued, to tell the country "thefacts about the unfair labor practices, low wages and badtreatment that made it necessary for Kellwood workers tocome out on strike in Little Rock "A strike report of November 10 stated that regularstrike victory meetings would be held twice a week "untilthe Company comes to its senses, quits committing unfairlabor practices and settles the strike "The picket signs carried by the pickets from thebeginning of the strike also referred to the Company'sunfair labor practicesUntilMarch or April 1967 thepicket signs read, "Ottenheimer employees on strikeagainst unfair labor practices," followed by the initials oftheUnion, some additional signs had other legends,referring to being on strike against "years of badtreatment" and for "human dignity " The only legend onthe picket signs carried from April 1, 1967, to the end ofthe strike was, "Kellwood employees on strike againstunfair labor practices" followed by the initials of theUnionAlthough Stems and Youngdahl were unable to spellout to employees precisely whatallthe unfair laborpractices consisted of, they sensed that unfair laborpracticeswere being committed by Respondent andconveyed this conviction to the employees prior to thestrike vote of October 18 and the consensus to strike onOctober 24Although the preelection unfair labor practices may atfirstblush seem remote as a cause for the strike, theBoard's experience shows that unions and employees donot treat lightly or easily forget or readily forgive such ahostilemassive antiunion campaign as the employees weresubjected to in this instance The strike resolution passedon October 18 specifically referred to the preelectionunfair labor practices in the wordsunfair labor practicesbeginning in Little RockSince one of the reasons for the strike was to protestRespondent's unfair labor practices at Little Rock beforethe election and during the negotiations, and at Lonoke,the strike was an unfair labor practice strike from itsinception even though other reasons were also presentNLRB v West Coast Casket Company Inc205 F 2d902, 907 (C A 9) See alsoFitzgeraldMills Corp vNLRB313 F 2d 260, 269 (C A 2), and cases cited,NLRB v Southland Cork Co ,342 F 2d 702, 707-708(C A4),N L R B v Stilley Plywood Company Inc199F 2d 319, 320-321 (C A 4), cert denied 344 U S 933,The Little Rock Downtowner Inc145NLRB 1286,1312, enfd 341 F 2d 1020 (C A 8) It is well establishedthat Respondent is under a legal duty to reinstate unfairlabor practice strikers upon their unconditional request,even if to do so requires the discharge of strikerreplacements,Mastro Plastics CorpvN L R B350US 270, 278JStriker Replacement Issue Unilateral WageIncrease of February 1 1967 and Vote of Strikers toContinue StrikeOn November 30, 1966, Kullman sent Youngdahl atelegram reading as followsOn behalf of Kellwood Corporation this is to informyou as attorrey and bargaining representative for theILGWU that in any future bargaining negotiationsKellwood will have to give consideration to the changedconditions resulting from the strike called by theILGWU Kellwood's contract proposals were made inanticipation of reaching a settlement with the Unionwithout having to undergo the expense and disruption ofitsbusiness resulting from a strike In view of the factthat a strike has occurred Kellwood will want to givereconsideration to certain of its proposals and inparticularwillhave to reconsider the seniorityprovisions of any bargaining agreement to be reached inthe future so as to provide adequate protection for thereplacementswhichhavebeenhiredforstrikingemployeesKellwood reserves the right in any futurebargaining negotiations to submit such new or changedproposals as it deems advisable 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the first time in the negotiations this telegram raisedthe striker replacement issueOn December 2, Guthunzhad copies of this telegram posted on the companybulletinboardsHe testified he did so so that thereplacements would know the Company would protectthemBy letter dated December 13, 1966, the Union made thefollowing requestsThis is to request a current list of your employees, theirjobclassificationsandratesofpay,includingparticularlyany pay increases or benefit alterationssince the last information of this kind which yousupplied to us, and with particular reference to the"replacement," to which Mr Kullman referred in histelegram of November 30, 1966In answer Kullman wrote Youngdahl on December 21,1966The only changes in wage rates which have been madeinvolved those arising out of putting into effect the 10cents an hour increase which was announced on October24, 1966We cannot see where your request for a list ofcurrent employees has any relevancy to any bargainingissue and hence decline to furnish the same On thecontrary, it would appear, obviously, that such a list isonly sought for the purpose of furthering the strikeactivities of the ILGW UnionOn January 20, 1967, Kullman wrote Youngdahl asfollowsIfyouwillrecall,Ottenheimer has heretoforeproposed a minimum guaranteed rate of $1 45 an houreffective as of February 1, 1967, and has also proposedincreases in the rate ranges of various hourly employeeswiththeexceptionofcertainemployeeswhoseindividual rates were already in excess of the maximumof the rate range of the ,r classificationIam told that at the last meeting which MrGuthunz and Mr Keeline had with you and Mr Stems,the latter wanted to know whether or not the Februaryincrease could not be effective on an across the boardbasis to all hourly paid employees and Mr Guthunzsaid that this would present no problemAt the bargaining meeting presently scheduled fornext Tuesday, the Company will propose that these rateincreases be put into effect as of February 1, 1967 inaccordance with its prior offer to the UnionIam writing you this letter so that the Union maybe giving consideration to the matter prior to themeetingThe next negotiation session, the one referred to inKullman's above letter, took place on January 24, 1967Youngdahl credibly testified that he had been in regulartouch with the Federal mediator in Little Rock, and alsohad talked with the Federal mediator in St Louis Healso talked with the head of the Mediation Service ofArkansasThe January 24, 1967, session was held in theconferenceroomoftheFederalMediationandConciliation Service in Little Rock, with two mediatorspresent, one from Little Rock and one from St LouisThe meeting opened with a mediator asking the Companytostate its position about the current issues in thenegotiationsKullman said any such statement would bepremature because the parties disagreed on what hadpreviously been agreed upon Kullman said there were twoadditional problems Firstly, Kullman said that there were1,250 in the bargaining unit at the beginning of the strike,and that 900 had been replaced He said that a procedurewould have to be worked out for filling the300-350vacanciesSecondly, according to the testimony of bothYoungdahl and Keeline, Kullman said that in earliernegotiations theCompany had proposed a raise onFebruary 1, 1967, to $1 45 an hour and that on that datetheCompanywas going togiveevery employee aguaranteed 10-cent-an-hour raise The Union said 5 centsabove the Federal minimum for two 6-month periods wasnot enoughDuring the meeting the Union asked Respondent not toput this wage increase into effect until there was anagreementwiththeUnion covering itYoungdahlrepeated that he wanted it specifically understood that theUnion was asking Kullman not to put the increase intoeffect "until we had an agreement "A mediator and Kullman went down the list of 17issues remaining as of the beginning of the St Loui,,meeting on September 22, 1966 This discussion broughtout the lack of agreement on numerous issues that hadbeen passed over or glossed over at the New Yorkmeeting on September 29, and that Respondent wished tomake changes in some of the clauses previously tentativelyagreed upon Still in dispute was whether Respondentwould agree not to discriminate against employees becauseof "age " Respondent had long taken the position that itdid not intend to discriminate but would not put it inwritingAlthough after discussions for months the partieshad in St Louis finally agreed on 60 clays for theprobationary period for new employees, Kullman said theCompany now wished to go back from 60 to 90 daysKullman offered no credible substantive reason for thisbackwardsmove, and I find it was to obstruct thenegotiationsThe questior as to whether the Union couldchallenge present piece rates or only future ones was stillin disputeKullman said the agreed-upon language wasinsufficient to cover the Company's engineering programwhichwas about to start and he wanted to addappropriate language Kullman wanted also to make somelanguage changes in the clause relating to "assignment tootherwork" and in several other clauses, includingarbitrationRespondent had always refused arbitration asa final step in the grievance procedure but had verballyagreed to arbitrate by mutual agreement Kullman nowsaid that Respondent wanted a method for the selection ofthe arbitrator and wanted to spell out limitations on thearbitrator'sauthorityKullman said the gentlemen'sagreement between Guthunz and Siem5 to arbitrate itemsother than wage rates was at an end, that it had been"reached on certain assumptions which, so far as thecompany is concerned, no longer have any validity," andthatany agreement on arbitration would have to beentirely in writingYoungdahl then stated the Union's position concerningthe 17 issuesYoungdahl rejected the changes suggestedby Kullman in a number of them, on the ground that thechanges were more restrictive then the prior tentativeagreements on those item,On wages Youngdahl told Kullman the Union wouldsettle for the cheapest wages in Arkansas in any ILGWUshop performing comparable work The Union identified"Bobbie Brooks" and "Jonathan Logan" as being suchshops,and,afterdiscussion,agreed to supply theCompany with copies of the wage structures at these twocompaniesSeveral times during the meeting, the Union requestedofRespondent the information first requested inYoungdahl's letter to Kullman on December 13, 1966, andparticularly the names of the replacements The Union KELLWOOD COMPANY, OTTENHEIMERsaid it needed the information in order to evaluate itspositions on the replacements and that the Union neededto know the number and classifications of employees whohad been replaced. Both Keeline and Respondent'spersonnelmanager,McClain, testified thatKullmanreplied that Respondent refused the names and addressesbecause they were not relevant to any bargaining purposeorneed.Kullman said nothing about refusing theinformation because of any violence on the picket line orviolence connected with the strike.The day after this meeting, on January 25, 1967,Youngdahl wrote Kullman his resume of the meeting. Inthisletter,Youngdahl said concerningRespondent'sproposed February 1 wage increase:.we categorically refuse to agree to such unilateralaction, and ask you to withhold any wage increases inexcess of the legal minimums until we have come toagreement.In this letter,Youngdahl told Kullman that "we areavailable for negotiations at your convenience."By letter dated January 25, 1967, from Guthunz to allnonstrikingandstrikingOttenheimeremployees,Respondent announced it was placing into effect a 10-centwage increase on February 1, 1967. Guthunz said:...at the present time, we have in excess of 900employees at work in the plant exclusive of office,clerical and supervisory employees. On the day of thestrike,we had approximately 1250 employees in similarjobclassifications.We are continuing with ourreplacement efforts so as to bring our work force up toits full quota within a relatively short period of time.There are accordingly approximately 350 vacanciesavailable as of today for strikers or new hires. At thesame time, we advised the Union that if the strike weresettled, some agreement would have to be reached withrespect to the taking back of striking employees,inasmuch as the Company would not, of course, let itspresent employees go simply to make places availablefor strikers.By letterdatedJanuary26,1967,answeringYoungdahl's letter of January 25, Kullman stated, amongother things:It is the company's position that the contract shouldcontain the entire agreement between the parties andnothing should be left to any unsigned side letters whichforallthecompany knows may never have beencommunicated by Mr. Siems or you to your bargaininggroup.On February 1, 1967, Respondent placed into effect the10-cent wage increase for all but a handful of employees,and on or about the same date placed a 10-cent wageincrease into effect Kellwoodwide at all other Kellwoodplants.Five cents of this raise was required to bringRespondent's minimum up to the new Federal minimum.The additional 5 cents was voluntarily granted by theCompany.On February 3, 1967, Kullman supplied the Union witha list of therate rangesof various job classifications.Before sending this letter, Kullman informed Guthunz thattheGeneral Counsel of the Boardwas going to issue acomplaintagainstRespondent for refusing the informationearlier requested by Youngdahl. The General Counselissued the complaint in Case 26-CA-2641 on February 3.By letter dated February 6, 1967, the Union suppliedRespondent with appropriate excerpts from the Union'scontracts in Arkansas with Bobbie Brooks and JonathanLogan,whichhadbeenpromisedon January 24.43Youngdahl concluded this letter:If there is a serious possibility of your agreeing to ourproposal in this regard, we would be glad to supply you"additional details. I look forward to your response.On February 11, 1967, Kullman replied to the aboveletter as follows:As I read the excerpts from the schedules attached toyour letter of February 6, the minimum piece workersrate at Bobbie Brooks is presently $1.75 per hour, and,after 2 months, the minimum piece workers rate in thesewing department at Jonathan Logan is now $1.80 perhour. As you point out in your letter and as Mr. Siemshas heretofore informed us, the ILGWU would only bewilling to negotiate a contract with the OttenheimerDivision of the Kellwood Company at rates equivalentto the minimum rates which might be found in eithertheBobbie Brooks or the Jonathan Logan contracts.There exists, in my opinion, no serious possibility of myclient agreeing to a present minimum for piece workersof $1.75 per hour.On February 15, 1967, Respondent filed its originalanswer in Case 26-CA-2641. This was a general denial,but it did not plead an affirmative defense, such as that itrefused any of the requested information because of picketlineviolence.On the same day, Respondent sent theUnion a copy of a weekly payroll report with the namesof the employees removed. Respondent never sent theUnion the names of the replacements.At a strikers' meeting on February 22, 1967, attendedby "no less than 500," a resolution was passed reading asfollows:WHEREAS, the Ottenheimer Division of KellwoodCompany has continued to violate the National LaborRelationsAct in Little Rock and Lonoke, ArkansasandWHEREAS, the Kellwood Company throughout thecountry has continued to fight the rights of its workersto organize collectively in many illegal ways," andWHEREAS, the refusal of the employer to tell theunion about the details of its demand that non-strikersbe kept as permanent replacements of the strikers hasmade it impossible for us to know what might happenwhen the strike is ended or to appeal to the non-strikersto join our important effort, andWHEREAS, the wage and benefit increases tonon-strikershaveunder-cutourbargainingandamounted in many cases to more than what theemployer offered the union during bargaining, andWHEREAS, the entire course of conduct of theemployer during negotiations has violated the goodfaith required by the law,NOW THEREFORE BE IT RESOLVED, that thestrikeagainstthecompany continue until theseviolations of the law are remedied and the employerbargains in good faith for a decent contract.Prior to its passage, Youngdahl read this resolution to thestrikers and explained its language. He talked about thewage increase at Lonoke, some of the things thathappened at Kellwood's Alamo plant (see 170 NLRB No.184).He said that the Union had asked for informationfrom the Company which the Union considered vital andwhich the Company had refused, such as the names ofreplacements; he said the Union would need to know who"The Board has found violations in three divisions of KellwoodCompany,based upon events occurring priorto February22, 1967, whenthis resolution was passed.166 NLRB No. 20, 170 NLRB No. 183, 170NLRB No. 184. 44DECISIONS OF NATIONALLABOR RELATIONS BOARDthe replacements were in order to be able to contact themand to try to give them the Union's side of the story.1.Conclusions concerning refusal of namesThe law is well settled that an employer is under astatutory obligation to furnish its employees' bargainingrepresentativewith informationwhich is reasonablynecessaryoressentialto intelligentbargaining.SeeN.L.R.B. v. Truitt Mfg. Co.,351U.S. 149;J.I.CaseCompany v. N.L.R.B.,253 F.2d 149, 152-153 (C.A. 7),and cases cited.Here,afterRespondentitselfhadraisedthe"replacement issue" and had indicated it would seek toprotect the replacements, the Union reasonably needed toknowwhetherRespondentwasprotectingthereplacements by giving them increases or benefits whichwere detrimental to the strikers. The Union reasonablyneeded this information in order to be able to proceedwith intelligent bargaining and in good faith it requestedit.The Union's request for a "current list of employees,their job classifications and rates of pay, includingparticularly any pay increases or benefit alterations sincethe last information of this kind which you supplied to us[whichwas the previous summer] and with particularreference to the `replacements"' was certainly a requestfor information relevant to the bargaining issue of whetherRespondent was giving special or favored treatment to thereplacements to the detriment of the strikers. (SeeN.L.R.B. v. Erie Resistor Corp., et al.,373 U.S. 221.)Although Respondent gave the Union, piecemeal, some ofthe information requested, the Union's representative,Lambert, who analyzed the material, credibly testifiedthat in the absence of the names of the current employees(which Respondent never gave the Union) he could notdetermine whether a wage increase had been given whichthe Union had not been informed of. At this stage in thebargaining, in view of all that had gone before, the Unionwas entitled to actual payroll information, includingnames,withwhich it could satisfy itself for futureintelligentbargaining purposes, as to the accuracy ofKullman's statement in his December 21 letter that "theonly changes in wage rates which have been made involvethose arising out of putting into effect the 10 cents anhour increase which was announced on October 24, 1966."Of note in this regard is that the testimony ofRespondent's witness, Shaddox, showed that no accuratedetermination could be made as to what an employee'spay included from the records furnished the Union, thatwage increases could be hidden in the payroll data, andthat one way of checking the accuracy of the informationwould be to question particular employees about theinformation furnished. To do this, the Union would haveto have the names of the replacements.29Respondent defended on the ground that it withheld thenames of the replacements in order to protect them fromintimidation, bodily harm, property damage, and "nightriding" which accompanied the strike. On the record thismight well have been an adequate defense if this hadreally been the reason for the withholding. No such reasonwas even given the Union, however. Guthunz testified thatbetween October 25 and December 20, 1966, there was"night riding," which he understood to mean "terrorizingpeople in their homes." He admitted that he did not know"Although theUnion also wanted the namesfor otherreasonsfor whichthe record may notsustain its entitlementto them, this fact does notnegate the Union's right to them for the purposes found above.whether any of the strikers had done the "night riding."In a Little Rock newspaper within a week after October25,Respondent offered a $2,500 reward, which it laterincreased to $7,500, presumably for information leading toidentification of "night riders." No one ever claimed thereward.No representative of the Union, no picket orstriker,waseverarrestedaccordingtoGuthunz'knowledge, for "night riding." On December 20, 1966, acounty court enjoined the Union, Siems, two otherorganizers,and several employees from intimidating,molesting,masspicketing, "night riding," et cetera.The Company never gave the Union any reasonconnected with violence, intimidation, property damage,or "night riding," et cetera as the cause for its refusal tofurnish the names of the replacements to the Union. ThenearestRespondent ever came to alluding to any suchreason was Kullman's statement in his December 21 lettertoYoungdahl that "such a list is only sought for thepurpose of furthering the strike activities of the ILGWUnion." Later, on January 24, Kullman asserted as thereason for refusal that the names and addresses were notrelevant to any bargaining purpose or need. If violence, etcetera, was really the reason for withholding the names ofthe strikers, or if Respondent really feared retaliationagainst the replacements if their names were disclosed, noreason appears why Respondent did not so state clearly tothe Union as the reason for the withholding. To be notedin this connection is that the names of many replacementswere disclosed at the injunction proceeding on December20, 1966, and even then Respondent did not give theUnion thenamesof those replacements. Further, therewas no showing of any retaliation against those whosenames were disclosed, by strikers or the Union, betweenDecember 20 when the names were revealed, and January24 when they were withheld, or ever.Under all the circumstances of this proceeding, I holdthat on December 21, 1966, Respondent withheld thenames of the strike replacements, which were reasonablynecessary to the Union for bargaining purposes, and thenand thereafter gave the information it released to theUnion in piecemeal fashion, in order further to impede thebargaining process and prolong the strike so as further toweaken the Union as the bargaining agent, its conductbeing a further violation of Section 8(a)(5) and (1) of theAct,and further evidence of its overall bad-faithbargainingwith the Union.2.Conclusions concerning unilateral wage increase ofFebruary 1, 1967When the February 1, 1967, 5-cent increase above theFederal minimum was announced on January 25, 1967, nogood-faith impasse existed in the negotiations because, asIhave found above, Respondent was never bargaining ingood faith with the Union.Assuming, however, contrary to the fact, that agood-faith empasse occurred just before the beginning ofthe strike, this impasse was broken by the strike and byRespondent's change of bargaining positions at theJanuary 24 meeting. In his telegram of November 30,Kullman stated that in view of the strike Respondentwishedtogive"reconsiderationtocertainof itsproposals." At the January 24 meeting, as has been seen,Respondent changed its position on probationary period,assignmentto other work, and arbitration, among others.Also, there was discussion about the Union supplyingRespondentwithcopiesof the Bobbie Brooks andJonathanLogan contract so that Respondent could KELLWOOD COMPANY, OTTENHEIMERunderstand theUnion'sproposal.Thus, there wasindication of possible movement on a new approach tomoney matters. Further evidence that wages were still anopen subject in the negotiations was the fact that onFebruary 3 and 15, Respondent sent the Union someinformation concerning rate ranges and straight time payfor use in the negotiations. Also, on January 26, KullmanwroteYoungdahl, "should you have specific languagewhich you want to submit in connection with the issueswhich you have left open, I will be happy to receive thesame and comment thereon. . . . You have not yet thenmade your specific proposal with respect to holidays,benefits funds or vacations." This language indicated thatRespondent considered the negotiations to be fluid, not ina state of impasse, and that no impasse existed.Simultaneously with this fluidity in the negotiations onothermatters,Respondent employed its customaryrigidityon pay raises. On October 24, Kullman statedRespondent's intent to put the 10-cent raise (5 cents abovethe required Federal minimum) into effect February 1.There was almost no discussion of the matter. The Unionsaid 5 cents above the Federal minimum for two 6-monthperiods was not enough, and adjured Respondent not toput the increases into effect until the Union and theCompany achieved an overall contract on all subjects. TheUnion repeated this request in writing the following day.Respondent ignored the request.Respondent put the 10-cent increase into effect onFebruary 1, prior to receiving the requested informationfrom the Union and while negotiations on wages andother subjects were still open. At the same time, or aboutthe same time, the same raise was given to all Kellwoodplants, nationwide, including Lonoke, all 30 of them Inthe light of the monolithic way Kellwood planned andexecuted its August 1, 1966, nationwide raise, it is a fairinference,which I reach, that this time, also, Kellwoodplanned a nationwide raise sometime in advance and thatRespondent offered it to the Union for the Little Rockplant with no open-minded intent to bargain about it butsimply an intent to apprise the Union what it was going todo.Upon the above facts and considerations, and upon thepreponderance of the evidence in the entire record, I holdthatRespondent's February 1, 1967, wage increase of 5centsabove the Federalminimumwas institutedunilaterally in violation of Section 8(a)(5) and (1) of theAct, and that by this act Respondent further showed itsbad-faith bargaining with the Union.3Conclusions concerning continuation of the strikeThe resolution passed by a large meeting of strikers onFebruary 22, 1967, after Youngdahl read it to them andexplaineditscontents,specificallyreferredtoRespondent's refusal of information and referred to "wageincreases to non-strikers" and to Respondent'sbad-faithbargaining.On this evidence and the entirerecord, I conclude that Respondent's refusal of the namesof the replacements, its unilateral wage raise on February1,1967, and its continuing bad-faith bargaining with theUnion, all unfair labor practices, prolonged the strikefrom February 22, 1967, onward, and that the strikecontinued thereafter until its end as an unfair laborpractice strike.K. Direct, Coercive Pressure Upon Strikers to ReturntoWorkBy letter dated March 27, 1967, from Guthunz to thestriketg' and nonstrikers, Respondent notified them that it45was going to rebuild its work force to full capacity andgiving strikers untilApril 5 to return to their jobs.,Immediately thereafter,theUnion sent a telegram toGuthunz protesting his unilateral dealing with the strikersand the coercive nature of his letter. Putting pressure onunfair labor practice strikers to return to work by acertain date was a further coercion upon employees in theexercise of their Section 7 rights and a further violation oftheAct.Dealing directlywithunfair labor practicestrikers concerning their return to work was a furtherviolationofSection8(a)(1).N.L.R.B.v.BradleyWashfountainCo.,192F.2d 144(C.A. 7);N.L.R.B v.Montgomery Ward & Co.,133 F.2d 676, 681-682 (C.A.9);N.L R.B. v. DuBois Chemicals,Inc., 327F.2d 494(C.A. 1), enfg. 140NLRB 103, 116.L. Respondent'sBargainingon May 15 and July 21,1967Thereafter, the Company and the Union had two moremeetings, one on May 15 and one on July 21, 1967, thelatterunder the auspices of the new officials of theArkansasDepartment of Labor. Respondent's dealingwith the Union at these two sessions and Kullman'scorrespondencewithYoungdahl betweenMay 15 andAugust 21, 1967, showed that Respondent was making nogenuine effort to reconcile its differences with the Union,to work towards an accord. Rather, it dealt in a mannerdesigned to frustrate, rather than promote, an agreement.Thus, Respondent refused to allow a union engineer in theplant with Respondent's engineer to study each operation,in connection with Respondent's reengineering program,which on May 15 it announced it was starting soon, andwhich it actively commenced July 17. The informationRespondent sent the Union concerning this program wasunsatisfactory to the Union and Respondent refused toallow the union engineer to visit the plant to verify it.Respondent would permit its engineer to meet with theunion engineer, but not in the presence of the employeecommittee. Later, it offered to permit its engineer to meetwith Siems and Youngdahl, with the understanding it wasnot to be a bargainingsession.Thus, on July 21 when theUnion abjectly offered to "start from the bottom,"offeringRespondent all clauses of the lowest contractterms in a comparable industry in Arkansas, Kullman saidthe Union's other contracts were no basis for negotiationsbecause past sessions had developed changes applicable toOttenheimer's plant in Little Rock. In almost the samebreath,however,Kullman said that Respondent hadcompletely replaced the strikers and that all proposalspreviously discussed would have to be viewed by theCompany in the light of that situation; and that he saw novalue in going back to the proposals of October 1966prior to the strike. He even objected to the Union'ssupplying the director of the Arkansas Mediation andConciliationServicewithproposed contract languagedeveloped during the prior negotiations. At this July 21meeting, the Union pointed out that it was Respondent,not the Union, who was addingissues asthe strike wenton.Thereafter, by correspondence Kullman said "therewillhave to be a clear provision in the contractrecognizing the Company's right to re-engineer plants ordepartments or craft operations within the plantwithoutnegotiatingwith the Union;"and also proposed a newsection reading "each employee's seniority shall date fromhismost recent hire date." (Emphasis supplied.) 46DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent knew that those clauses would not possibly beacceptable to the UnionAlso, on July 21, Kullmanagreed to give the Union in writing a list of issues addedby Respondent during the strike and then to propose afurther negotiation sessionHe supplied the list, and ended"I am sure that you and the other union representativeswill appreciate the fact that the Company's proposals arenot available for any period of indefinite duration " Tothis Youngdahl replied,Iam not sure exactly what you mean to do about thisdocument Is it, for example, the proposal to put on thebargaining table that was discussed during our mostrecent negotiating session9We presume that by yourletter you are asking for another collective bargainingnegotiating sessionIwould appreciate your response to these questionsOn August 21, Kullman replied,Your letter of August 18th has me as much confused asmy letter of August 12th apparently has you TheCompany is definitely not asking for any bargainingmeetingUpon the preponderance of the evidence in the entirerecord, I find and hold that by negotiating on May 15 andJuly 21, 1967, with no genuine effort to reconcile itsdifferences with the Unionand in a manner and with newproposals designed to frustrate rather than promote anagreement, Respondent further negotiated in bad faith andin violation of Section 8(a)(5) and (1) of the ActM Terminationof Strike Refusalto ReinstateStrikers and Respondent s Refusal to RecognizeUnionOn November 22, 1967, Youngdahl, on behalf of theUnion, notified Respondent that the strike was terminatedthe night before, November 21, and that "we hereby applyfor reinstatement of all strikers to their old jobs, or, iftheirold jobs are unavailable, for any job This is acontinuing application for employment Please inform meifyou have any question about this application " InadditionhundredsofstrikersindividuallywroteRespondent as follows and Respondent received all thelettersGentlemenIherebyapplyunconditionallyforreinstatementtomy old job, or if my old job isunavailable,forany job Please consider this acontinuing application for employmentOnNovember 29, 1967, Respondent's personneldirector,McClain, replied to YoungdahlIn response to your telegram of November 22ndadvising us of the termination of the ILGWU strike atour Little Rock plants and applying for reinstatementof all strikers, we ask that you furnish us immediatelywith a list of the names and addresses of all strikerswho were drawing strike benefits from the ILGWU forthestrikebenefitperiodimmediatelyprecedingNovember 21, 1967We also ask that you furnish us asquicklyaspossiblewith a list of the names andaddresses of all others classified by you as strikers andonwhosebehalfyouareallegedlymaking anapplication for reinstatementWe also ask that you andotherUnion representatives inform any persons onwhose behalf you have allegedly bought reinstatementby virtue of your telegram to promptly apply in personat the Personnel Office of our plants here in LittleRockOn November 28, 1967, Respondent wrote ex-strikers(but did not send a copy to the Union) a letter sayingThe International Ladies Garment Workers Union hascalled off its strike at our plants here in Little Rockand on behalf of all strikers has made an applicationfor reinstatement on any availablejobs If you are oneof those for whom the Union was acting, you shouldapply in person at our Personnel Office no later thanIf you should fail to appear by such date, we shallassume that the Union's application was not made withyour authorization and that you do not desire to workat our plants here in Little RockOn November 30, a union attorney wired PresidentGuthunz as followsIam telegraphing as attorney for the InternationalLadies Garment Workers Union, AFL-CIO Officialsof the this Union have been notified your firm has beendirectly contacting ex-strikersOn behalf of the Union,Iprotest this unilateral action, which flagrantly violatestheNational Labor Relations Act and undercuts theUnionsbargainingstatusTofacilitatethereinstatement of the ex-strikers please be advised theUnion will present to you applications for reinstatementon December 1, 1967, which will contain their namesand addresses To further accomplish this objective, theUnion requests you transmit to it a list of all the namesand addresses of the individuals whom your firmconsidered to be strikers when the strike commenced onOctober 25, 1966 On behalf of the Union, I requestyourfirm transmit to me,as soon as possible a listcontaining all the names of the individual ex-strikers towhom it has been sending letters asking them, insubstance, to report to your personnel office by acertain date,and copies of all these letters sent to themsince the Union terminated its strike on November 21,1967 Finally, the Union requests your firm consult withitpertaining to re-instatingthe ex-strikers and themechanics necessary to accomplish this objectiveOn December 4, Youngdahl wrote the Company asfollowsIam writing as attorney for International Ladies'Garment Workers' Union, AFL-CIO By this letter Iwish to make clear the position of the union as topost-strike applications of the employees we represent inLittle RockOn November 22, 1967, I informed you that as ofNovember 21 the strike conducted by our organizationhad been terminatedAt that time I stated that allstrikers were thereby applying for reinstatement to theirold jobs, or, if their old jobs were unavailable, for anyjobsIasked that my application on behalf of allstrikersbe considered a continuing application foremploymentBy telegram from Mr McClain dated November 27,1967,a kind of reply was sent to me You askedthereby for lists of names and addresses of all thosereceiving strike benefits during the period immediatelypreceding November 21, and"a list of the names andaddresses of all others classified by you as strikers andonwhosebehalfyouareallegedlymaking anapplication for reinstatement"You also asked theunion to inform the employees for whom we speak toapply in person at your officeThen by letter dated November 28, 1967, you wrote alarge number of individual strikers saying,inter aliathat "if you are one of those for whom the Union was KELLWOOD COMPANY, OTTENHEIMERacting,you should apply in person"at the plant no laterthan a specified deadline.As soon as this letter came to our attention, and inresponse to your telegram of November 27, onDecember 1, 1967, Mr.Lavey of this office protestedyour individual contactswiththeemployeeswerepresent,but stated that in order to facilitate thereturn of the strikers,we would furnish you with furthermaterialonDecember 1. That material,individualnotices of names and addresses of some of the strikersjiour possession at that time,was delivered to yourofficeon that date.We also asked for informationwhich might assist us to assist you in the reinstatementprocess,such as a list of names and addresses of thosesent the November 28 letter,and copies of each letterbecause of possible variance among them.We have received,to date,no response to this lastcommunication.It seems to us that you are in possession of the mostaccurate information about who the strikers are. Youwere able to identify them for purposes of insurancecancellation early in the strike,and for the mailing ofNovember 28 and other mailings you have made tothem since the strike started.In addition,we have fromtime to time informed you of individuals who came toour attention as possibly having been on leave when thestrike began,but who later joined the strike.It is our belief that a list of those receiving strikebenefits at any time would be irrelevant now to anyobligation of any party to this proceeding,or at leastnotnecessary for us to furnish for reinstatementpurposes.There are many strikers who have foundtemporary employment other places,thus not paidstrikebenefits,who have applied for reinstatementthrough my telegram of November 22, for example.We do not believe that we are required to furnish youwith information about whom we "purportedly"speak.We are the certified bargaining representative for allproductionandmaintenance employees, and thisincludes all strikers.We believe,infact, that yoursuggestions otherwise to individual strikers constituteimproper undermining and interrogation in furtherviolation of the National Labor Relations Act.If you could advise us of specific ways in which therecordsyouusedforyourvariousmailings toindividuals after the strike began are deficient, in aneffort to cooperate we will do our best to assist you infinding,for example,correct addresses.We have gonefarther, inmy opinion,than our legal obligation bydelivering thematerial we brought to your office onDecember 1.Please let me know if the union can do anything furtherwithin the confines of the principles I have set forthhere.On December 5, the Union sent Guthunz twotelegrams,the first reading as follows:Iam telegraphing as attorney for the InternationalLadiesGarmentWorkers Union,AFL-CIO.Again,officials of this Union have been notified your firm hasbeen directly contacting ex-strikers and instructing themto report to your personnel office by a certain date. Onbehalf of the Union,Iagain protest this unilateralaction,which is flagrantly illegal and violative of theNationalLaborRelationsAct and undercuts theUnions bargaining and representative status.The Unionwould be most willing to cooperate with your firm in47facilitatingthe reinstatement of the ex-strikers. Again,the Union requests your firm consult with it pertainingtoreinstatingtheex-strikersand the mechanicsnecessary to accomplish this objective. Please be advisedtheUnionstandsready, willing and able to cooperatewith you in obtaining total reinstatement of all theex-strikers.Additionally, this Union stands ready andwilling tocooperate with you toinsurethe reinstatedex-strikers report to your firm on dates specified by youand givento the Union.The Union's second telegram of December 5 read asfollows:Iam telegraphing as attorney for the InternationalLadies Garment Workers Union, AFL-CIO. Please beadvised the Union is filing an unfair labor practicecharge todayallegingyour firm has violated Section8(a)(1) and (5) of the NLRA. The Union protests yourpiece meal reinstatement of the ex-strikers and demandsthat you reinstate them as a group. Without prejudicetoour unfair labor practice charge, and over theUnion's vigorous protest, the Union is forced to advisethe ex-strikers to reply to your personnel office if theyare contacted by your firm directly for re-employmentas they are today.On December 5, Kullman wired Youngdahl as follows:On behalf of Kellwood Co. Ottenheimer Division thiswillnotify you as attorney for International LadiesGarment Workers Union that this Company does notrecognize thatUnion as the collective bargainingrepresentative of the employees in the Companys plantsatLittleRock,Arkansas.The Unions refusal tobargain ingood faith toward a collective bargainingagreementduring the extensive negotiations prior to thestrike the Unions complete failure to seek bargaining ona contract or settlement of the strike for more than ayear, and the obvious fact that this Union is no longerthe collective bargaining representative of a majority ofthe employees in the plants, require this action. Anyfurther recognition of the International Ladies GarmentWorkersUnionasthecollectivebargainingrepresentative of these employees is inconsistent withthe spirit and purposes of the National Labor RelationsAct as amended.On December 6, 1967, Kullman wrote Youngdahl asfollows:Iam writingas attorney for Ottenheimer in response toyour letter of December 4, 1967. 1 received a copy ofyour letter today. Please refer to my telegram ofDecember 5, 1967. This telegram furnishes a reply to allof the issuesraised inyour letter of December 4, 1967.On December 7, a union attorney again wired Guthunzprotesting the Company's reemployment of some of theex-strikersasnewemployeesanditspiecemealreemployment of the ex-strikers.OnDecember 12, 1967, Respondent's personneldirector sent letters to ex-strikers (but did not send a copyto the Union)reading asfollows:On November 28, 1967, we wrote to you asking thatyou contact us by- if you desired employment. OnDecember 1, 1967, the Union gave to us an applicationwith your signature, datedIn order to avoid anymisunderstandingas to whetheryou intended your application of_ to be in answer toour letter of November 28, 1967, we again ask that youcome to the plant by_ so that the application may beprocessed. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing the parties stipulated that beginning at adate in July 1967, Respondent has hired new hires as newemployees, including those returning from the strike, thattheCompany has required each employee hiredsubsequent to that date to qualify as a new employee forits insurance, holiday and vacation benefits, or any otherbenefits requiring length of service for qualification; this isthe Company practice up to the present time.ConclusionsOnNovember 22, 1967, the Union informedRespondent the strike was terminated and made anunconditional application on behalf of all strikers forreinstatement.Respondent's failure to offer the strikersimmediate and full reinstatement to their former jobs wasa violation of Section 8(a)(3) and (1) of the Act.MastroPlasticsCorp. v. N.L.R.B., supra; N.L.R.B. v. SouthlandCork Company,supra;N.L.R.B. v. Stilley Plywood Co.,Inc., supra; Solo Cup Company v.N.L.R.B.,332 F.2d447, 449 (C.A. 4);Great Southern Trucking Co., v.N.L.R.B.,127 F.2d 180, 186 (C.A. 4). In addition, bybargaining directlywith the strikers concerning theirreturn to work, over the Union's protest, Respondentdeprivedthestrikingemployeesof their right torepresentationby the Union on this phase of theiremployment and tenure,and also refused to recognize theUnion as thestrikers'statutoryrepresentativefor thispurpose,Respondent thereby further violating Section8(a)(5) and (1) of the Act. SeeAlba-Waldensian, Inc.,167 NLRB No. 101.Respondent canceled its recognition of the Union onDecember 5, 1967, on the theory that it was an economicstrike, the strikers had been replaced, and the Union nolonger represented a majority. In fact, they were unfairlabor practice strikers who were still employees and stillrepresented by the Union. Respondent's denial of furtherrecognition of the Union was further violation of Section8(a)(5) and (1) of the Act. Cf.Franks Bros. Company v.N.L.R.B.,321U.S. 702, 64 S. Ct. 817;N.L.R.B. v.Commerce Company d/b/a Lamar Hotel,328 F.2d 600,cert.denied 379 U.S. 817;Mar-Jac Poultry Company,Inc.,136NLRB 785;Satilla Rural ElectricMembershipCorporation,155 NLRB 747.N. Identificationof theIndividual StrikersThere remains the question of the identification of theindividual strikers who are entitled to reinstatement withfull rights under this Decision.General Counsel's Exhibit 171 shows what employeeswere on the last payroll before the strike (October 22,1966) and not on the first payroll followingthe beginningof the strike (November 5, 1966). This information waspresumably obtained from the Company payrolls suppliedby the Company and not challenged. General Counsel'sExhibit 171 shows also which of these employees had theirinsurance canceled early in the strike," which registeredwith the Union for strike benefits and which were paidstrikebenefits,which of these employees individuallywrote Respondent asking for reinstatement,which weresent Respondent'sNovember 28 and December12, 1967,letters concerning coming to the plant.The informationon which General Counsel's Exhibit 171 is based, exceptfor the payroll names and those who registered for strikebenefits,iscontained in the record in General Counsel'sExhibits 173, 174, 175, and 176.Basedupondocuments in evidence, the GeneralCounselalsosubmittedlists,attachedtoGeneralCounsel's Exhibit 171, of employees not on the October22 and November 5 payrolls but who registered for strikebenefits; but who wrotelettersseeking reinstatement; butwho were sent Respondent's November 28 letter; but whowere sentRespondent's December 12 letter; but who werepaidstrike benefits.The General Counsel contends that each employee onthese lists was astriker.None of the names on any ofthese listswas challenged as a striker by Respondent at orsince the hearing.Upon due consideration I agree that theevidence in the record proved that each employee listed onGeneral Counsel's Exhibit 171 and its attachments was astriker.The General Counsel and Union contend that theyshould not be foreclosed until the end of the backpayproceeding from adding the names of any additionalemployeesconcerningwhom there is proof by that timethat they were strikers.Iagree andso hold.0. Respondent's Principal DefenseRespondent contended that it bargained in good faith,that it was the Union who bargained in bad faith, andthat the Union'sactionsjustifiedRespondent's.TheUnion's actionsRespondent principally complained of, itsconduct which may have to some extent obstructed ordelayed thebargainingprocess, has been considered in allthe above. Although the Union did not conduct itselfimpeccably, its actions were not in violation of the Actwhen measured againstRespondent's hostile, provocative,unlawfulacts,includingitsunlawfulbargaining.Respondent must not have thought the Union was actingunlawfully orbargainingin bad faith prior to the hearing,for it never filed an 8(b)(3) or 8(b)(1)(A) chargeagainstthe Union. Further, I think it is clear from the record thateven ifthe Union's conduct had been above reproach, thiswould not have affected Respondent's fixed determinationto avoid a collective-bargaining agreementwith the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lend tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIrecommend the customary broad cease-and-desistorder and the affirmative relief conventionally ordered incases of this nature, where Respondent's unfair laborpractices were of a character which struck at the roots ofemployee rights safeguarded by the Act.The Supreme Court has saida bargainingrelationship once rightfully established must be permittedto exist and function for a reasonable period in which itcan be given a fair chance to succeed."Franks Bros. Co."On November4, 1966,Respondent wrote all strikers that it would notcontinue"thepayment of premiums" on the Company's existinghospitalization insurance policy,inasmuch as the policy defines an"employee"as a person actually performing servicesfor the Company. KELLWOOD COMPANY, OTTENHEIMER49vN L R B supra Mar-Jac Poultry Co Inc supraSatilla Rural Electric Membership Corporation supraHere, as has been seen, during the certification yearRespondent refused and failed to bargain in good faithwith the Union, granted unilateral wage increases to unitemployees, and extended itself to undermine the powerand prestige of the Union Here, where Respondent hasneverbargained in good faith with the Union, thecertification has never been honored and the bargainingrelationship has never been given a fair chance to succeedRespondent's bad faith bargaining continued during thestrike and even on the question of reinstating the strikersUnder all the circumstances of this case, and in order togive the bargaining relationship a reasonable period inwhich it can have a fair chance to succeed, I recommendthat Respondent immediately recognize the Union as thebargainingrepresentativeof the employees in theappropriate unit, bargain in good faith with the Union forat least 1 year beginning with the first bargaining sessionafter recognizing the Union, and embody in a signedagreement any understanding reachedThe Union urges that backpay for the strikers shouldstart from the beginning of the strike That would beappropriate, in my judgment, if Respondent's unfair laborpractices were the sole cause of the strike Here, where theunfair labor practices were only one of the causes, Irecommend as an appropriate remedy the customaryremedy in cases such as this I recommend thatRespondent be ordered to offer to all strikers, includingthose named on General Counsel's Exhibit 171 and its twopages of attachments, immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,discharging, if necessary, any replacements in order toprovidework for the strikers, and to make whole allstrikers,including those named on General Counsel'sExhibit 171 and its two pages of attachments, for any lossof earnings they may have suffered by reason of thediscrimination against them, by payment to each of a sumof money equal to that which each normally would haveearnedaswages from 5 days after the strikers'unconditional requests for reinstatement on November 22,1967, to the date of his full reinstatement less the netearningsof each during such period The backpayprovided herein shall be computed in accordance with theformula stated in FW Woolworth Company90 NLRB289 Interest shall be added at the rate of 6 percent perannumIsis Plumbing & Heating Co138 NLRB 716Upon the basis of the foregoing findings of fact and theentire record in the case, I make the followingCONCLUSIONS OF LAW1Kellwood Corporation,OttenheimerDivision,ofLittle Rock, Arkansas, is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2InternationalLadies'GarmentWorkers'Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act3At all times since March 23, 1966, Respondent hasviolated Section 8(a)(5) and (1) of the Act by refusing andfailing to bargain in good faith with the Union as theexclusive bargaining representative of the employees in thefollowing appropriate unitAll production, maintenance and shipping employees atRespondent'sLittleRock,Arkansas,operations,excludingofficeclericalemployees,professionalemployees, engineering department employees, outletstores' employees,guards and supervisors as defined inthe Act4Respondent violated Section 8(a)(5) and(1) of theAct by unilaterally increasing wages on October 25, 1966,and February 1, 19675Respondent violated Section 8(a)(5) and (1) onDecember 21, 1966, by refusing to give the Unioninformation relevant and reasonably necessary to theUnion'sintelligentbargaining concerning a bargainingissue Respondent had raised6 The strike which began October 25,1966, was causedand prolonged by Respondent's unfair labor practices7Respondent violated Section 8(a)(3) and(1) of theAct byfailingand refusing to reinstate the strikers,including those named on General Counsel'sExhibit 171and its two pages of attachments,upon the termination ofthe strike and the Union'sunconditional application forreinstatement on behalf of all the strikers on November22, 19678Respondent violated Section 8(a)(5) and(1)of theAct bybargaining directly with strikers concerning theirreturn to work during the strike and after the strike9Respondent violated Section 8(a)(5) and(1) of theAct by refusing to recognize the Union as the exclusivebargainingrepresentativeof the employees in theappropriate unit on and after December 5, 196710Respondent violated Section 8(a)(1) of the Act byits repeated efforts to frighten its employees away fromthe Union and to defeat the Union at the election,by talkof a strike when there was no serious consideration amongemployees or union organizers of striking the plant11Respondent violated Section 8(a)(1) of the Act byitsefforts to convince employees of the futility of theirjoining, supporting,and voting for the Union12Respondent violated Section 8(a)(1) of the Act byits repeated threats that unions and strikes go together,that a strike was inevitable if the Union won the election,and that in a strike the employees might lose their jobs,Respondent thereby impliedly threatening economic lossto employees13By denigrating the Union,Respondent furtherviolated Section 8(a)(1) of the Act14By impliedly informing employees that it would notnegotiate and sign a contract with the Union,Respondentfurther violated Section 8(a)(1) of the Act15Respondent violated Section 8(a)(1) by interrogatingemployees and interfering with them concerning theexercise of their Section 7 rights and by passing antiunionleaflets and permitting antiunion petitions to be passed onthe work line during working time16Respondent violated Section 8(a)(1) of the Act byintroducing as true and showing to employees the film"And Women Must Weep "17The aforesaid labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, Irecommend thatRespondent,KellwoodCompany,OttenheimerDivision,ofLittleRock,Arkansas, itsofficers, agents, successors, and assigns, shall1Cease and desist from(a)Refusing to recognize the Union as the exclusiverepresentative of the employees in the appropriate unit 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Refusing and failing to bargain in good faith withthe Union as the exclusive bargaining representative of theemployees in the following appropriate unit:All production, maintenance and shipping employees atRespondent'sLittleRock,Arkansas,operations,excludingofficeclericalemployees,professionalemployees,engineeringdepartment employees, outletstores' employees, guards and supervisors as defined inthe Act.(c)Unilaterally granting wage increases to employees inthe appropriate unit.(d)Refusing to give the Union requested informationthat is relevant and reasonably necessary to the Union'sintelligent bargaining concerning a bargaining issue raisedby Respondent or any other bargaining issue.(e)Refusing to reinstate unfair labor practice strikersupon the termination of the strike and their unconditionalapplication for reinstatement.(f)Bargainingdirectlywithunfair labor practicestrikers concerning their return to work during the strikeand after the strike.(g)Frightening employees by talk of a strike whenthere is no serious consideration of a strike amongemployees and union organizers.(h) Threatening employees that it is futile for them tojoin, support, and vote for a union.(i)Threatening that unions and strikes go together, thata strike is inevitable if a union wins an election, and thatin a strike employees might lose their jobs.(j)Denigrating the Union by referring to it as aparasite and a leach, etc.(k) Threatening employees that it will not negotiate andsign a contract with Union, with dire consequences to theemployees.(1) Interrogating employees and interfering with themconcerning the exercise of their Section 7 rights.(m) Passing antiunion leaflets and permitting antiunionpetitions on the work line during working time.(n) Introducing as true and showing to employees thefilm "And Women Must Weep."(o) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request, recognize and bargain collectivelyand in good faith with the Union as the exclusiverepresentative of all its employees in the appropriate unit,and embody in a signed agreement any understandingreached.(b)Bargainingood faith with the Union concerningany wage increase or any other change of any term orcondition of employment, before putting it into effect.(c)Upon request give the Union requested informationthat is relevant and reasonably necessary to the Union'sintelligentbargaining concerning any issue raised byRespondent or any otherbargaining issue.(d)Offer to all strikers, including those named onGeneralCounsel'sExhibit 171 and its two pages ofattachments, immediate and full reinstatement to theirformer or substantially equivalent positions, discharging ifnecessary employees hired since the commencement of thestrike, and make each striker whole for any loss of pay hemay have suffered because of the discriminationagainsthim, in themanner setforth above in the section of thisDecision entitled "The Remedy."(e)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(f)Post at its three plants in Little Rock, Arkansas,copiesof the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector forRegion 26, after being duly signed byRespondent'srepresentative,shallbepostedbyRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toallemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(g)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""In the eventthat thisRecommendedOrderisadoptedby the Board,the words"a Decision and Order"shall be substitutedfor thewords "theRecommendedOrder of aTrial Examiner"in the notice.In the furthereventthat theBoard'sOrder is enforcedby a decreeof a United StatesCourt of Appeals, the words "a Decree ofthe United States Court ofAppeals EnforcinganOrder" shallbe substituted for the words "aDecision and Order.""In the event that this RecommendedOrderisadopted by the Board,this provision shall be modified to read."Notify saidRegional Director, inwriting, within10 days fromthe date ofthis Order,what steps Respondenthas takento complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended 'Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to, recognize and bargaincollectively in good faith with International Ladies'Garment Workers' Union, AFL-CIO, as the exclusiverepresentativeofallofouremployees in theappropriate unit at our Little Rock plants.WE WILL NOT grant payraisesor make any otherchanges in terms or conditions of work of employees inthe appropriate unit without first bargaining in goodfaith with the Union concerning them.WE WILL NOT refuse to give the Union informationwhich is relevant to bargainingissuesand which isreasonablynecessarytotheUnion'sintelligentbargaining concerning those issues.WE WILL NOT during a strike caused by our unfairlabor practices bargain directly with the strikers ratherthan the Unionconcerningtheir return to work.WE WILL NOT frighten employees by'talk of a, strikewhen thereisnoserious consideration of a strikeamong employees and unionorganizers.WE WILL NOT try to convince employees that theirjoining andassistingthe Union will do them no good.WE WILL NOT threaten employees that unions, andstrikes go together, that a strike is inevitable if theUnion wins an election, and that in a strike employeesmight lose their jobs.WE WILL NOT refer to the Union as a "parasite," a"leach," or a "mess."WE WILL NOT threaten that we willnot sign acontract with the Union and that as a result employees KELLWOOD COMPANY, OTTENHEIMER51will suffer.WE WILL NOT interrogate employees and interferewith them concerning their union sympathy andactivity.WE WILL NOT pass out antiunion leaflets or permitantiunion petitions to be passed on the work linesduring working time.WE WILL NOT exhibit the motion picture "AndWomen Must Weep"to any employees.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theright to self-organization,to form labor organizations,tojoinorassistInternationalLadies'GarmentWorkers'Union,AFL-CIO,oranyother labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or any other mutual aid or protection or torefrain from any and all such activities.WE WILL,upon its request,recognize InternationalLadies'GarmentWorkers'Union,AFL-CIO, as theexclusive bargaining representative of all the employeesintheappropriate unit in theLittleRock plants,bargain in good faith with said Union,and put intowriting and sign any agreement reached as a result ofthe good-faith bargaining.The appropriate unit consistsof:All production,maintenance and shipping employeesatourLittleRock,Arkansas,operations,butexcludingofficeclericalemployees,professionalemployees,engineering department employees,outletstores' employees,guards and supervisors as definedin the Act.WE WILL bargain in good faith with the Unionconcerning any wage increase or any other change ofany term or condition of employment which we wish tomake,before putting it into effect.WE WILL,upon request, give the Union,informationwhich is relevant to bargaining issues and reasonablynecessarytotheUnion'sintelligentbargainingconcerning those issues.WE WILL offer to all unfair labor'practice strikers,including those named on General Counsel'sExhibit171 and its two pages of attachments,immediate andfullreinstatement to their former or substantiallyequivalentpositions(dismissing,ifnecessary,anyreplacements hired since the strike started October 25,1966), and make them whole for any loss of pay eachmay have suffered as a resultof thediscriminationagainst them,asprovided in the Trial Examiner'sDecision.All ouremployees are free to become or refrain frombecomingmembers of International Ladies' GarmentWorkers' Union,AFL-CIO.KELLWOODCOMPANY,OTTENHEIMER DIVISION(Employer)DatedBy(Representative)(Title)Note.We will notify all unfair labor practice strikers,including those named in General Counsel's Exhibit 171and its two pages of attachments, if presently serving intheArmed Forces of the United States of their right tofull reinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This notice must, remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defacedor covered by any othermaterial.If employees have any questioniconcerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding,167NorthMain Street, Memphis,Tennessee 38103, Telephone 901-534-3161.